




EXHIBIT 10.1
WAREHOUSE LEASE AGREEMENT
This Warehouse Lease Agreement (this “Lease”) is entered into by Platypus
Development LLC, a Delaware limited liability company (“Landlord”) and GTAT
Corporation, a Delaware corporation (“Tenant”), effective as of December 15,
2014 (the “Effective Date”). Any capitalized terms used in this Lease shall have
the meanings assigned to them in the Glossary attached as Exhibit A, or if not
defined in Exhibit A, those assigned to them in the Amended Settlement Agreement
(as hereinafter defined).
Background
Landlord and Tenant are entering into this Lease pursuant to the terms of the
Amended and Restated Adequate Protection and Settlement Agreement made and
entered as of December 15, 2014, by and among (a) Apple Inc., a California
corporation, (b) Landlord, (c) Tenant, and (d) the affiliates of Tenant that are
signatories thereto (as amended or restated from time to time, the “Amended
Settlement Agreement”).
Agreement
In consideration of the mutual covenants and agreements contained in this Lease,
the receipt and sufficiency of which is acknowledged, Landlord and Tenant agree
as follows:
ARTICLE 1
LEASE OF PREMISES AND LEASE TERM
1.1    Premises. Landlord leases to Tenant and Tenant leases from Landlord, all
of Landlord’s right, title and interest in and to approximately 500,000 square
feet of contiguous space that is depicted on Exhibit B (the “Initial Premises”)
in the building located at 3740 South Signal Butte Road, Mesa, Arizona (the
“Building”). The land on which the Building is located is set forth on Exhibit C
(the “Land”). At any time on or after the date that is six (6) months after the
Commencement Date, Landlord may reduce the Initial Premises by up to
approximately 150,000 square feet as reasonably determined by Landlord in its
sole discretion (the “Reduced Premises”), provided that (1) the Reduced Premises
is comprised of contiguous space within the Initial Premises, and (2) at all
times during the Term, the Premises shall include exterior access and a loading
dock sufficient to allow Tenant to remove Furnaces from the Building. If
Landlord elects to reduce the Initial Premises pursuant to this Section 1.1,
then Landlord shall provide Tenant with reasonable advance notice of the
location of the Reduced Premises so as to afford Tenant reasonably sufficient
time to vacate from the portion of the Initial Premises that will not be
included in the Reduced Premises. The Initial Premises and Reduced Premises
shall be collectively referred to herein as the “Premises.” The Premises are
leased to Tenant, along with (i) the exclusive right to use 142 parking spaces
shown on Exhibit B, and (ii) the non-exclusive right to use the roadways,
driveways, entrances, exits depicted on Exhibit B. Landlord will provide Tenant
with space adjacent to the Premises that is reasonably acceptable to Landlord
and Tenant, in which Tenant may maintain a construction trailer. The Land and
the Building are depicted on Exhibit C-1, but any reference to square footage or
dimensions do not constitute a representation, covenant or warranty of any kind
by Landlord. Tenant hereby agrees that: (a) it has read, and (b) this Lease is
subject to the following agreements: (i) Basin Array Access Agreement, (ii)
Reliability Center Access Agreement, and (iii) the Access Agreement
(collectively, the “Access Agreements”).
1.2    Acceptance. Tenant shall accept the Premises AS-IS, WHERE IS and WITH ALL
FAULTS, and without representation or warranty by Landlord as to the condition,
use or occupancy which may be made thereof; provided, however, that the
foregoing shall not release Landlord from any of its express obligations under
this Lease. Tenant acknowledges that: (a) it has been advised by Landlord to
satisfy itself with respect to the condition of the Premises (including, without
limitation, all structural components of the Building and the Building Systems
located therein, and the security and environmental aspects thereof) and the
present and future suitability of the Premises for the Permitted Use; (b) Tenant
has made such inspection and






--------------------------------------------------------------------------------

                

investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to Tenant’s use and occupancy of
the Premises; and (c) neither Landlord nor any of Landlord’s Agents has made any
oral or written representations or warranties with respect to the condition,
suitability or fitness of the Premises other than as specifically set forth in
this Lease. Further, Tenant expressly disclaims any implied warranty that the
Premises are suited for the Permitted Use. Prior to the Commencement Date,
Landlord shall construct one or more demising walls (the “Demising Walls”) to
demise the Premises from the balance of the Building, the design and
construction of which shall be determined by Landlord in its sole and absolute
discretion. If Landlord elects to reduce the Premises to the Reduced Premises,
then Landlord may, in its sole and absolute discretion, elect to construct
additional Demising Walls, or install a fence, to demise the Premises from the
balance of the Building. Within thirty (30) days after receipt of an invoice
with reasonable supporting documentation, Tenant shall reimburse Landlord for
fifty percent (50%) of all reasonable, third party, out-of-pocket hard and soft
costs and expenses incurred by Landlord in connection with designing and
constructing the Demising Walls or installing a fence to demise the Premises in
an amount not to exceed Two Hundred Thousand Dollars ($200,000) (the “Demising
Walls Reimbursement Obligation”). Tenant’s Demising Walls Reimbursement
Obligation shall be deemed to be Additional Rent. Tenant shall use less than the
entire square footage of the Premises if Tenant determines in its reasonable
judgment than only such lesser amount of space is necessary for its Permitted
Use.
1.3    Commencement and Expiration of Term. This Lease shall be in full force
and effect from the Effective Date. The term of the Lease (“Term”) shall
commence on the Commencement Date and shall end on the Expiration Date, unless
earlier terminated in accordance with the terms of this Lease. Tenant may
terminate the Term with respect to the entire Premises at any time by providing
Landlord with at least ten (10) days’ prior written notice, and effective as of
the termination date specified by Tenant, the Term shall end as if such
termination date was the Expiration Date of the Term.
1.4    Movement of Furnaces. On or prior to the Commencement Date, at Tenant’s
sole cost and expense, Tenant shall disassemble, pack and move all ASF Furnaces
located in any other portion of the Building into the Premises.
1.5    No Right of Access. In no event will Tenant be permitted to access any
part of the Building other than the Premises; provided that, so long as Tenant
is leasing the entire Premises comprising 504,700 square feet shown on Exhibit
B, Tenant will have the right to move personnel and the Mesa Equipment between
the two units comprising the Premises through the area specified on Exhibit B.
ARTICLE 2
RENTAL AND OTHER PAYMENTS
2.1    Base Rent. Tenant will pay Base Rent to Landlord each Lease Year in the
amount of One Hundred Dollars ($100.00), in advance, without demand, deduction
or offset commencing on the Commencement Date and thereafter on the first (1st)
day of each Lease Year during the Term. Tenant shall make all Base Rent payments
to the Rent Payment Address or at such other address as Landlord may from time
to time designate in writing, or, alternatively at Landlord’s election, via
electronic funds transfer as directed by Landlord. Tenant shall make all Base
Rent payments without Landlord’s previous demand, invoice or notice for payment.
The term “Lease Year” means: (a) for the first Lease Year, the period commencing
on the Commencement Date and ending on the last day of the twelfth (12th) full
calendar month following the Commencement Date; and (b) thereafter, each period
of twelve (12) consecutive months.
2.2    Rent Tax. Landlord shall pay all Rent Tax due in connection with this
Lease or the payment of Rent hereunder.
2.3    Additional Rent. Notwithstanding any provision of this Lease, Tenant
shall have no obligation to pay any additional rent or other costs or expenses
associated with the Premises, other than: (1) amounts for which Tenant is
responsible under Section 3.2, and (2) the cost of the insurance that Tenant is
required to maintain under Section 10.1. Tenant shall make all payments of
Additional Rent without demand, deduction

2



--------------------------------------------------------------------------------

                

or offset except as expressly provided in this Lease. Tenant shall pay all
Additional Rent described in this Lease that is not payable with Base Rent
within fifteen (15) Business Days after receiving Landlord’s invoice for such
Additional Rent. Tenant shall make all Additional Rent payments to the same
location and, except as described in the previous sentence, in the same manner
as Tenant’s Base Rent payments. Notwithstanding anything to the contrary
contained herein, nothing in this Section 2.3 shall relieve Tenant from any of
its obligations under this Lease, including, without limitation, Tenant’s
obligations to surrender the Premises as set forth in Section 17.1.
2.4    Late Payments. If either Landlord or Tenant does not pay any amount due
from such party under this Lease within ten (10) Business Days after notice from
the other party that the payment is past due, then the defaulting party shall
pay to the other party interest on the delinquent payment calculated at the
Default Rate from the date when the payment is due through the date the payment
is made.
2.5    Independent Obligations. Tenant’s covenant and obligation to pay Rent is
independent from any of Landlord’s covenants, obligations, warranties or
representations in this Lease.
ARTICLE 3
PROPERTY TAXES
3.1    Payment of Taxes by Landlord Except to the extent payable by Tenant
pursuant to Section 3.2, Landlord shall pay, prior to delinquency, all Property
Taxes for the Premises.
3.2    Payment of Taxes by Tenant. Tenant shall pay, prior to delinquency: (a)
all taxes, charges, license fees and or similar fees imposed by reason of the
use of the Premises by Tenant, including all applicable sales tax; and (b) all
taxes charged against Tenant’s trade fixtures and other personal property
(including without limitation the Furnaces and other Tenant’s Property) and all
governmental charges or fees charged or imposed for its particular use of the
Premises. If any of Tenant’s trade fixtures and other personal property is taxed
with the Premises, Tenant shall pay the taxes attributable to Tenant’s trade
fixtures and other personal property to the taxing authority.
ARTICLE 4
USE AND OCCUPANCY
4.1    Permitted Use. The Premises may be used solely for the purpose of
storing, mothballing, decommissioning, selling, and shipping the Mesa Equipment
and no other purpose.
4.2    Compliance with Law and Covenants or Restrictions of Record. Tenant and
Tenant’s Agents shall, at Tenant’s expense, faithfully observe and comply with:
(a) all applicable Laws pertaining to Tenant’s use of the Premises and Tenant’s
obligations under this Lease; and (b) all Private Restrictions pertaining to the
Premises or Tenant’s use of the Premises; provided that, Tenant’s obligations
under this Lease shall not be materially increased, nor shall Tenant’s rights
under this Lease be materially diminished, as a result of the Private
Restrictions. Tenant will be responsible for obtaining and maintaining all
permits required for any of its operations at the Premises.
4.3    Nuisance or Waste. Tenant will not suffer or permit on the Premises any
nuisance. Tenant will not permit or commit any waste of the Premises. Tenant
will use the Premises in a careful, safe and proper manner and will not overload
the floor or structure of the Premises or subject the Premises to use that would
damage the Premises. Tenant shall not permit any objectionable or unpleasant
odors, smoke, dust, gas, noise, or vibrations to emanate from the Premises, or
take any other action that would unreasonably endanger Landlord or the Premises.
Outside storage, including without limitation, storage of trucks and other
vehicles, is prohibited without Landlord’s prior written consent. Tenant will
not use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance. If any increase in the cost of any
insurance on the Premises is caused by Tenant’s use or occupation of the
Premises, or because Tenant vacates the Premises, then Tenant shall pay the
amount of such increase to Landlord.

3



--------------------------------------------------------------------------------

                

4.4    Signs. Tenant will not place or permit to be placed in, upon, or about
the Premises, the Building or the Land any exterior lights, decorations, flags,
pennants, banners, advertisements or notices, or erect or install any signs,
windows or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior the Premises without obtaining
Landlord’s prior written consent, which Landlord may grant or withhold in
Landlord’s sole discretion. Any signage shall comply with all applicable Laws.
4.5    OFAC Certification. Each party certifies that it is not: (a) acting
directly or indirectly for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department, through
its Office of Foreign Assets Control ("OFAC") or otherwise, as a terrorist,
"Specially Designated Nation," "Blocked Person," or other banned or blocked
person, entity, nation, or transaction pursuant to any law, order, rule or
regulation that is enforced or administered by OFAC or another department of the
United States government; and (b)  engaged in this transaction (directly or
indirectly) on behalf of, or instigating or facilitating this transaction
(directly or indirectly) on behalf of, any such person, group, entity or nation.
Landlord and Tenant each shall, to the fullest extent allowable under applicable
Laws, indemnify, defend, and hold harmless the other party from and against any
Claims in any manner related to or arising out of any breach of this
certification.
4.6    Anti-Money Laundering Laws. Tenant has reviewed and understands
Landlord’s policies with respect to ethical business conduct and agrees to fully
comply with all such policies. Tenant will comply with all applicable Laws and
regulations enacted to combat bribery and corruption, including the United
States Foreign Corrupt Practices Act, the principles of the OECD Convention on
Combating Bribery of Foreign Public Officials and any corresponding Laws of all
countries where business or services will be conducted or performed pursuant to
this Lease (collectively, the “Anti-Corruption Laws”). Tenant and, to the best
of Tenant’s knowledge, its subsidiaries and affiliates, have conducted their
businesses in compliance with the Anti-Corruption Laws. Tenant will not
knowingly in violation of Law or any Landlord policy of which Tenant has been
notified, directly or indirectly pay, offer, promise, or give anything of value
(including any amounts paid or credited by Landlord to Tenant) to any person or
party, to influence any act or decision by such person or party for the purpose
of obtaining, retaining, or directing business to Landlord.
4.7    Foreign Trade Zone. Each of Landlord and Tenant shall reasonably
cooperate with the other to (a) minimize the adverse tax impact, if any, of the
termination of the Foreign Trade Zone or Subzone applicable to the Premises, and
(b) avoid such termination, provided that such cooperation shall not require
Tenant to incur any material cost or expenditure, or assume any obligation or
liability.
4.8    Maintenance and Insurance of ASF Furnaces. At all times during the Term,
Tenant shall maintain the ASF Furnaces in condition suitable for resale. Tenant
shall maintain property and casualty insurance on all ASF Furnaces at not less
than replacement value, naming Landlord as additional loss payee under all
applicable property and insurance policies, and otherwise in compliance with all
requirements set forth in Section 10.1 hereof.
ARTICLE 5
HAZARDOUS MATERIALS
5.1    Hazardous Materials Disclosure Certificate. Prior to the Commencement
Date, Tenant shall complete, execute, and deliver to Landlord a Hazardous
Materials Disclosure Certificate in the form attached as Exhibit D (“Initial
Disclosure Certificate”). Tenant covenants, represents and warrants to Landlord
that the information on the Initial Disclosure Certificate is true and correct
in all material respects and accurately describes, in all material respects, the
Hazardous Materials which will be treated, used or stored on or about the
Premises by Tenant or Tenant’s Agents. Tenant shall, on each anniversary of the
Commencement Date, execute and deliver to Landlord an updated Disclosure
Certificate (each, an “Updated Disclosure Certificate”) in the form of Exhibit D
or in such updated format as Landlord may require.

4



--------------------------------------------------------------------------------

                

5.2    Definitions. The term “Hazardous Materials” shall mean and include any
substance that is or contains: (a) any “hazardous substance” as now or hereafter
defined in § 101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or
any regulations promulgated under CERCLA; (b) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act, as amended
(“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under RCRA;
(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste: (i) the presence of which on or about the Premises
requires reporting, investigation or remediation under any Environmental Laws;
(ii) which causes or threatens to cause a nuisance on the Premises or any
adjacent area or property or poses or threatens to pose a hazard to the health
or safety of persons on the Premises or any adjacent area or property;
(iii) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (iv) which is now or is later classified or considered to be
hazardous or toxic under any Environmental Laws. As used in this Lease, the term
“Environmental Laws” shall mean and include: (A) CERCLA, RCRA and TSCA; and
(B) any other federal, state or local laws, ordinances, statutes, codes, rules,
regulations, orders or decrees now or later in effect relating to (1) pollution,
(2) the protection or regulation of human health, natural resources or the
environment, (3) the treatment, storage or disposal of Hazardous Materials, or
(4) the emission, discharge, release or threatened release of Hazardous
Materials into the environment.
5.3    Environmental Covenants. During its use and occupancy of the Premises,
Tenant will: (a) not release, discharge or dispose of any Hazardous Materials
on, in, at, under, or emanating from, the Premises in violation of any
Environmental Law; (b) not permit Hazardous Materials to be present on or about
the Premises except: (i) in a manner and quantity necessary for the conduct of
the Permitted Use (but any Hazardous Materials in excess of de minimis
quantities may only be present on the Premises if approved by Landlord, which
approval shall not be unreasonably withheld), and (ii) to the extent of
Migratory Releases; (c) comply with all Environmental Laws relating to its use
of Hazardous Materials on or about the Premises and not engage in or permit
others to engage in any activity (other than a Migratory Release) at the
Premises in violation of any Environmental Laws; and (d) upon obtaining
knowledge thereof, immediately notify Landlord of: (i) any inquiry, test,
investigation or enforcement proceeding by any Governmental Authority against
Tenant, Landlord as the owner of the Premises, or the Premises or Land relating
to any Hazardous Materials or under any Environmental Laws; or (ii) the
occurrence of any event or existence of any condition that would cause a breach
of any of the covenants set forth in this Article 5. The term “Migratory
Release” means a release of Hazardous Materials on, in or under the Premises
caused by the migration or leaching of Hazardous Materials from an area outside
of the Premises that is not caused or exacerbated by an act or omission of
Tenant. Without limitation of the foregoing, Tenant acknowledges the Premises
are subject to, and Tenant will comply with, that certain Declaration of
Covenants, Conditions and Restrictions Relating to Environment Matters, by
General Motors Corporation, as Declarant, recorded as 2006-1695605.
5.4    Remediation. If Tenant’s use of Hazardous Materials on or about the
Premises results in a release, discharge or disposal of Hazardous Materials on,
in, at, under, or emanating from, the Premises in violation of any Environmental
Law, Tenant agrees to investigate, clean up, remove or remediate such Hazardous
Materials in full compliance with the requirements of: (a) all Environmental
Laws; and (b) any Governmental Authority responsible for the enforcement of any
Environmental Laws.
5.5    Right of Entry and Inspection by Landlord. Subject to the terms of
Section 9.6, Landlord will have the right, but not the obligation, to inspect
the Premises and surrounding areas for the purpose of determining whether there
exists on or about the Premises any Hazardous Material or other condition or
activity that is in violation of the requirements of this Lease or of any
Environmental Laws. Such inspections may include, but are not limited to,
entering the Premises or adjacent property with drill rigs or other machinery
for the purpose of obtaining laboratory samples. There shall be no limit on the
number of Landlord’s

5



--------------------------------------------------------------------------------

                

inspections for such purpose during the Term of this Lease. If such inspections
reveal the presence of any Hazardous Materials or other condition or activity in
violation of the requirements of this Lease, Tenant shall reimburse Landlord for
the cost of such inspections within ten (10) days of receipt of a written
statement therefor. Tenant will supply to Landlord such historical and
operational information regarding the Premises and surrounding areas as may be
reasonably requested to facilitate any such inspection and will make available
for meetings appropriate personnel having knowledge of such matters. This
Section 5.5 shall not create a duty on Landlord’s part to inspect the Premises,
or liability on the part of Landlord for Tenant’s use, storage, treatment or
disposal of Hazardous Materials, it being understood that Tenant shall be solely
responsible for all liability in connection with the same. Landlord shall have
the right, but not the obligation, subsequent to an Event of Default, without in
any way limiting Landlord’s other rights and remedies under this Lease, to: (a)
enter upon the Premises, or to take such other actions as it deems necessary or
advisable, to investigate, clean up, remove or remediate any Hazardous Materials
or contamination by Hazardous Materials present on, in, at, under, or emanating
from, the Premises in violation of Tenant’s obligations under this Lease; and
(b) Landlord shall also have the right, at its election, in its own name, to
negotiate, defend, approve and appeal, any action taken or order issued by any
Governmental Authority with regard to any such Hazardous Materials or
contamination by such Hazardous Materials. All costs and expenses paid or
incurred by Landlord in the exercise of the rights set forth in this Section 5.5
(except for the costs and expenses of inspections performed by Landlord unless
Tenant is responsible for such costs and expenses pursuant to this Section 5.5
as the result of its violation of the requirements of this Lease) shall be
payable by Tenant upon demand.
5.6    Environmental Conditions Upon Surrender. Without limiting the terms of
Section 17.1, Tenant will surrender the Premises to Landlord upon the expiration
or earlier termination of this Lease free of debris, waste or Hazardous
Materials placed on, about or near the Premises by Tenant or Tenant’s Agents,
and in a condition which complies with the terms of this Article 5, including,
without limitation, obtaining any closure permits or other governmental permits
or approvals related to the closure of any permits or approvals obtained by
Tenant for the use of Hazardous Materials in or about the Premises that are
required under applicable Environmental Laws. If it is determined by Landlord
that the condition of all or any portion of the Premises is not in compliance
with the provisions of this Lease with respect to Hazardous Materials at the
expiration or earlier termination of this Lease, then at Landlord’s sole option,
Landlord may require Tenant to hold over possession of the Premises until Tenant
can surrender the Premises to Landlord in compliance with the provisions of this
Lease, including, without limitation, the conduct or performance of any closures
as required by any Environmental Laws. The burden of proof hereunder shall be
upon Tenant. Any such holdover by Tenant will be with Landlord’s consent, will
not be terminable by Tenant in any event or circumstance and will otherwise be
subject to the provisions of Section 15.2.
5.7    Landlord’s Compliance. Except for Tenant’s express obligations under this
Article 5, Landlord shall comply with all Environmental Laws applicable to the
Premises or any portion thereof.
5.8    Indemnification; Survival. Tenant shall, to the fullest extent allowable
under the Laws, indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties and the Premises from and
against any Claims (including, without limitation, loss in value of the
Premises, the Building or the Land, liabilities and expenses (including
reasonable attorneys’ fees)) sustained by the Landlord Parties or the Premises
in any manner relating to or arising out of: (a) any Hazardous Materials placed
on or about the Premises by Tenant or Tenant’s Agents; (b) the presence of any
Hazardous Materials (excluding a Migratory Release) on or about the Premises as
a result of any release or discharge occurring during Tenant’s use or occupancy
of the Premises, except to the extent released, discharged or disposed of on,
in, at or under as a result of any act or omission of Landlord or Landlord’s
Agents; or (c) Tenant’s breach of any provision of this Article 5. Landlord
shall, to the fullest extent allowable under the Laws, indemnify, defend (with
counsel reasonable acceptable to Tenant) and hold harmless the Tenant Parties
from and against any Claims sustained by any of the Tenant Parties in any manner
relating to or arising out of: (i) any Hazardous Materials that existed at the
Premises as of October 31, 2013; (ii) any Hazardous Materials that are released,
discharged or disposed of on, in, at, under, or that emanate from, the Premises

6



--------------------------------------------------------------------------------

                

as the result of any act or omission of Landlord or Landlord’s Agents; or (iii)
Landlord’s breach of any provision of this Article 5. The terms of this Section
5.8 shall survive the expiration or termination of this Lease.
ARTICLE 6
SERVICES
6.1    Utility Services. Landlord shall provide all Utilities to the Premises at
its sole cost and expense and not as an expense that may be charged, directly or
indirectly, to Tenant. Tenant acknowledge that prior to the date hereof, all
contracts for Utilities (other than electricity) are entered into and contracted
for by Tenant, in Tenant’s own name. Tenant shall cooperate with Landlord and
any applicable utility provider to promptly transfer all such contracts to
Landlord, in Landlord’s name. Landlord shall not be liable for any loss, injury
or damage to property caused by or resulting from any variation, interruption,
or failure of Utilities due to any cause whatsoever, or from failure to make any
repairs or perform any maintenance of the Utilities, except to the extent caused
by or arising out of: the negligence or willful misconduct or Landlord or
Landlord’s Agents. No temporary interruption or failure of Utilities incident to
the making of repairs, alterations, improvements, or due to accident, strike, or
conditions or other events shall be deemed an eviction of Tenant or, subject to
the terms of Section 18.17, relieve Tenant from any of its obligations
hereunder. In no event shall Landlord be liable to Tenant for any damage to the
Premises or for any loss, damage or injury to any property on or in the Premises
occasioned by bursting, rupture, leakage or overflow of any plumbing or other
pipes (including, without limitation, water, steam, and/or refrigerant lines),
sprinklers, tanks, drains, drinking fountains or washstands, or other similar
cause in, above, upon or about the Premises, except to the extent caused by or
arising out of the negligence or willful misconduct of Landlord or any of
Landlord’s Agents. As used in this Lease, the term “Utilities” means (i)
electricity for (a) reasonably sufficient lighting for Tenant’s operations at
the Premises, and (b) HVAC service, and (ii) HVAC service sufficient to keep the
Premises in a temperature range not of less than 50° Fahrenheit and not more
than 90° Fahrenheit (or such other minimum or maximum temperature as required by
applicable Law). Access to Premises. Tenant, its employees, contractors, agents
and invitees shall have access to the Premises 24 hours per day, seven days per
week, 365 days per year.
6.2    Security Services. Tenant acknowledges and agrees that, while Landlord
may engage security personnel to patrol the Premises, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other damage suffered or incurred by Tenant
in connection with any unauthorized entry into the Premises or any other breach
of security with respect to the Premises. Tenant hereby agrees to the exercise
by Landlord and Landlord’s Agents, within their sole discretion, of such
security measures as, but not limited to, the evacuation of the Premises for
cause, suspected cause or for drill purposes, the denial of any access to the
Premises and other similarly related actions that it deems necessary to prevent
any threat of property damage or bodily injury. Tenant shall provide reasonably
security to the Premises as determined by the Tenant.
ARTICLE 7
MAINTENANCE AND REPAIR
7.1    Landlord’s Obligations. Landlord, at its sole cost and expense (and not
as a cost or expense that may be charged, directly or indirectly, to Tenant),
shall (a) perform any mothballing functions it believes to be appropriate in
connection with the Building Systems and other Building components, but only if
such activities do not unreasonably interfere with Tenant’s use and occupancy of
the Premises, and (b) make all repairs and replacements necessary to keep the
Structural Elements in good condition and repair; provided that, Landlord shall
not be responsible for any repairs to, or replacements of, the Structural
Elements necessary as a result of damage to the Structural Elements, in excess
of reasonable wear and tear, caused by Tenant’s use of the Premises, whether for
the Permitted Use or otherwise. The term “Structural Elements” means the
structural foundation, roof and load-bearing walls of the Building and
comparable structural elements of the service areas and loading docks. Except
for Landlord’s obligations under Section 6.1 and this Section 7.1, Landlord is
not required to: (a) furnish any services or facilities to the Premises, (b)
demolish

7



--------------------------------------------------------------------------------

                

any improvements in the Premises, (c) remove any improvements from the Premises,
or (d) make any repairs or Alterations, in, about or to the Premises. Tenant
acknowledges that Landlord is not required to maintain, repair or rebuild all or
any part of the Premises or make repairs at the expense of Landlord pursuant to
any Laws at any time in effect, except as expressly provided in this Lease.
7.2    Tenant’s Obligations. Notwithstanding any provision of this Lease, Tenant
shall have no obligation to (a) make any repair, replacement, or improvement to
the Premises, (b) perform any maintenance at or with respect to the Premises, or
(c) perform any decommissioning or “mothballing” of any portion of the Premises
or any Building System, except that Tenant shall: (i) repair any damage that any
Tenant Party causes to the Premises, except for any loss or damage waived under
Section 10.3 of this Lease, (ii) Tenant shall comply with the terms of Article 5
of this Lease, and (iii) surrender the Premises as set forth in Section 17.1.
7.3    Alterations Required by Laws. Landlord shall be responsible for any
changes or modifications to the Structural Elements that may be required by
applicable Laws.
ARTICLE 8
CHANGES AND ALTERATIONS
8.1    Landlord Consent Requirements. Tenant shall not make any Alterations to
the Premises without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord’s sole and absolute discretion. Ownership of the
Mesa Equipment and related equipment is subject to the Amended Settlement
Agreement.
8.2    Installation of Tenant Alterations. Any Alteration to the Premises made
by Tenant shall be at Tenant’s sole cost and expense, in compliance with all
applicable Laws and all reasonable requirements of any insurer providing
coverage for the Premises or any part thereof. Tenant shall obtain, in advance,
and furnish to Landlord any necessary permits for such Alterations, together
with proof of Tenant’s (or its contractor’s) builder’s “all risk” insurance in
an amount at least equal to the replacement value of the Alterations and
liability insurance as required in the attached Exhibit F-1, Tenant will
diligently and continuously pursue the Alterations to completion. Landlord may
monitor construction of the Alterations and Tenant shall reimburse Landlord for
its reasonable costs (including, without limitation, the reasonable costs of any
construction manager retained by Landlord) in reviewing plans and documents and
in monitoring construction.
8.3    Ownership. Subject to the terms of Section 8.8 and to the applicable
terms of the Amended Settlement Agreement, all Alterations Tenant makes or
installs (excluding installation of any of Tenant’s Property) shall become the
property of Landlord and a part of the Premises at the expiration or earlier
termination of the Term, and Tenant shall surrender the Alterations to Landlord
upon expiration or earlier termination of this Lease.  
8.4    Liens. Tenant shall be responsible for all costs and charges for any work
done by or for Tenant on or about the Premises or in connection with Tenant’s
occupancy thereof during the Term, and shall keep the Premises free from any
mechanics’, materialmen’s, designers’ or other liens arising out of any work
performed, materials furnished or obligations incurred by or for Tenant or any
Person claiming by, through or under Tenant (“Liens”). If any such Lien is filed
or recorded against Landlord’s interest in the Premises and Tenant, within
thirty (30) days after receipt of written notice of such filing or recording,
does not release the same of record or provide a bond or other surety
satisfactory to Landlord protecting Landlord and the Premises against such Lien,
Landlord may, without waiving its rights and remedies based upon such breach by
Tenant and without releasing Tenant from any obligation under this Lease, upon
notice to Tenant, cause such Lien to be released by any means Landlord deems
proper, including, but not limited to, paying the claim giving rise to the Lien
or posting security to cause the discharge of the Lien. Tenant shall reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys’ fees and costs).

8



--------------------------------------------------------------------------------

                

8.5    Indemnification. Tenant shall, to the fullest extent allowable under the
Laws, indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold harmless the Landlord Parties and the Premises from and against any Liens
or Claims in any manner relating to or arising out of any Alterations or any
other work performed, materials furnished or obligations in connection with the
same incurred by or for Tenant or any Person claiming by, through or under
Tenant.
8.6    [Intentionally Omitted]
8.7    Cooperation. Landlord shall reasonably cooperate with Tenant in the
application for any permit or authorization required by Laws provided there
shall be no cost, liability, obligation or expense to Landlord.
8.8    Tenant’s Property. The terms of this Section 8.8 are and shall remain
subject to the Amended Settlement Agreement and the order of the Bankruptcy
Court approving the Amended Settlement Agreement. Notwithstanding any provision
of this Lease to the contrary but subject to the Amended Settlement Agreement
and Section 17.1 hereof, all of the Tenant’s Property shall remain the property
of the applicable member of the Tenant Group. Subject to the Amended Settlement
Agreement (and the removal procedures set forth in the Order Under Bankruptcy
Code Sections 105(a), 327(a), 328(a), 330(a) and 363 and Bankruptcy Rules 2002,
2014, 2016, and 6004(h) for Entry of Order (I) Approving Procedures to Sell,
Lease, or Otherwise Dispose of Excess Assets, (II) Authorizing Retention of
Brokers and Other Sales Agents, and (III) Waiving Requirements of Local
Bankruptcy Rule 2016-1, ECF No. 811), each member of the Tenant Group shall have
the right, at any time and from time to time during the Term, to maintain,
repair, replace and remove any and all of Tenant’s Property. At any time that a
member of the Tenant Group removes any of its Tenant’s Property, Tenant shall
(or shall cause such member of the Tenant Group to) promptly repair the Premises
as a result of any damage to, or destruction of, the Premises caused by such
removal. Tenant will indemnify Landlord and Landlord’s Parties against, and hold
Landlord and the Landlord Parties harmless from, any claims, loss, injury,
liability, or damages (including reasonable attorneys' fees) incurred by such
party as a result of any member of the Tenant Group entering the Premises to
remove any of Tenant’s Property from the Premises. Tenant (or any other
applicable GTAT Party) shall have the right to grant a lien on and a security
interest in the Tenant’s Property in accordance with the terms of Section 3 of
the Adequate Protection and Settlement Agreement.
ARTICLE 9
RIGHTS RESERVED
9.1    Landlord’s Entry. Subject to the terms of Section 9.6, Landlord and
Landlord’s Agents shall have full and unrestricted access to the Premises at all
times, with no prior notice to or consent from Tenant; provided that Tenant, at
its cost, may observe Landlord's actions on the Premises. Tenant will supply
Landlord, Landlord’s Agents and their respective designees with access cards and
make other arrangements in order to provide this access. No such entry shall be
construed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction of Tenant from the Premises. Landlord may temporarily
close entrances, doors, corridors, elevators or other facilities without
liability to Tenant by reason of such closure in the case of any such emergency
9.2    [Intentionally Omitted]
9.3    Right to Cure. In addition to the rights set forth in Section 15.7, if
either Landlord or Tenant defaults, beyond any applicable notice and cure
period, in the performance of any obligation under Article 7 of this Lease and
such default may have a material adverse impact on the operation of the Premises
for the Permitted Use or the value of the Premises, then the other party may,
but is not obligated to, perform any such obligation on the defaulting party’s
part without waiving any rights based upon such default and without releasing
the defaulting party from any obligations hereunder. The defaulting party shall
pay to the curing party, within fifteen (15) Business Days after delivery by the
curing party to the defaulting party of statements therefor, sums equal to
expenditures reasonably made and obligations reasonably incurred by the curing
party in connection with the remedying of the defaulting party’s defaults, and
such amount due

9



--------------------------------------------------------------------------------

                

shall bear interest at the Default Rate until paid in full. Such obligations
survive the termination or expiration of this Lease.
9.4    [Intentionally Omitted]
9.5    [Intentionally Omitted]
9.6    Indemnification. In addition to Landlord’s other indemnification
obligations in this Lease, Landlord shall, to the fullest extent allowable under
the Laws, indemnify, defend (with counsel reasonably acceptable to Tenant) and
hold harmless the Tenant Parties from and against all Claims in any manner
relating to or arising out of any personal injury or property damage caused in
or about the Premises by the gross negligence or willful misconduct of Landlord
or Landlord’s Agents in its exercise of any right under this Lease to enter the
Premises.
ARTICLE 10
INSURANCE
10.1    Tenant's Insurance Obligations. Tenant shall, at Tenant’s sole cost and
expense, at all times during the Term, maintain the insurance described in the
attached Exhibit F-1.
10.1.1    Evidence of Insurance. Upon the Commencement Date, and upon renewal or
replacement of coverage, Tenant shall deliver to Landlord certificates of
insurance and any additional documentation reasonably requested by Landlord
(including, without limitation, policy endorsements) to assure compliance with
this Section 10.1. If any of the insurance policies required by this Section
10.1 are cancelled prior to the stated expiration date, Tenant shall promptly
replace such coverage so that no lapse in insurance occurs.
10.1.2    Copies and Additional Information. Tenant shall provide to Landlord
upon request certified copies of all policies and endorsements. If Tenant’s
insurance carrier will not provide certified copies, each copy of a policy shall
include a copy of all endorsements and shall be accompanied by a letter from
Tenant’s insurance broker or Tenant’s authorized agent stating that Tenant’s
insurance carrier will not provide certified copies of insurance policies and
endorsements and that the enclosed copy of the policy and endorsements is a
true, correct and complete copy of the respective insurance policy and all
endorsements to the best of the broker’s or authorized agent’s knowledge. In
addition, Tenant agrees to reasonably cooperate with Landlord in obtaining any
and all information demonstrating Tenant is in compliance with the insurance
requirements of this Section 10.1.
10.1.3    Claims Reporting. In the event that Tenant reports any claims to its
insurers issuing the coverage required under this Lease, Tenant shall advise
Landlord of the same. Tenant shall diligently pursue coverage of claims under
all such insurance policies and keep Landlord advised of any claim denials,
whether partial denials or full denials, and the basis for the same.
10.1.4    Modification of Insurance Requirements. From time to time during the
Term, but not more often than once in any five (5) year period, Landlord may
require that the types of insurance specified herein be modified as to the
insurance amounts and/or coverages provided, but only to the extent then
reasonable and customary for tenants of similar properties with similar uses.
10.1.5    Tenant's Failure to Insure. Notwithstanding any contrary language in
this Lease and any notice and cure rights this Lease provides Tenant, if Tenant
fails to provide Landlord with evidence of insurance as required under Section
10.1.1, and provided that such failure continues for at least ten (10) Business
Days following written notice thereof to Tenant from Landlord, Landlord may
assume that Tenant is not maintaining the insurance required under Section 10.1.
In such event, and without further notice or demand to Tenant, Landlord may, but
is not obligated to, obtain such insurance for Landlord's benefit. Landlord’s
exercise of this right shall not cure Tenant’s breach or waive any right the
Landlord has with

10



--------------------------------------------------------------------------------

                

respect to Tenant’s default. Upon demand, Tenant shall pay to Landlord, as
Additional Rent, all reasonable costs and expenses Landlord incurs in obtaining
such insurance, and such amount due shall bear interest at the Default Rate
until paid in full.
10.2    Landlord's Insurance Obligations. Landlord shall, at Landlord’s sole
cost and expense, at all times during the Term maintain the insurance described
in the attached Exhibit F-2. Landlord in its sole discretion may elect to
self-insure any or all coverage set for in Exhibit F-2.
10.3    Waiver of Subrogation Under Property Insurance Policies. Notwithstanding
any other provision of this Lease, but subject to the terms of Section 10.4 and
as long as the insurance is not invalidated thereby, Landlord and Tenant hereby
waive, and shall cause their respective property insurers to waive, release and
discharge the other party, its employees, and agents and their insurers for any
loss or damage with respect to the Premises, or any contents thereof (including
the Mesa Equipment and other Tenant’s Property), which loss or damage is covered
by the property insurance required by this Lease (whether or not the property
insurance is actually maintained by the party suffering the loss or damage and
regardless of whether or not the loss or damage falls within a deductible or
other self-insured mechanism), and Landlord and Tenant, respectively, will look
only to its insurance coverage (regardless of whether Landlord or Tenant
maintains any such coverage) in the event of any such Claim.
10.4    Certain Conduct Resulting in Insurance Costs. If the recklessness or
willful misconduct of either Landlord or Tenant (which shall apply only to the
extent that conduct of any person or entity may be imputed, as a matter of law,
to such party) causes property damage to the other party and such damage is
covered by insurance maintained or which is required to be maintained under this
Lease, then the party causing such damage shall be responsible for paying the
following amounts: (a) the deductible attributable to such insured event, not to
exceed $2,000,000 per event of loss (and, if the loss is not insured, then an
amount not to exceed $2,000,000 per event of loss); and (b) any increase in the
property insurance premiums for or allocable to the Premises or the Tenant’s
Property maintained within the Premises following the insured event for the
balance of the Term.
ARTICLE 11
RELEASE AND INDEMNIFICATION
11.1    Release and Indemnification.
11.1.1    Waiver of Liability/Assumption of Risk. Tenant agrees that its use and
occupancy of the Premises is at its own risk and, to the full extent permitted
by Law, hereby releases Landlord and the Landlord Parties from all claims for
any damage or injury except to the extent of any Excluded Liability. To the
fullest extent allowed by law except to the extent of any Excluded Liability,
Landlord shall not be responsible or liable for any property damage, bodily
injury or injury to the business (or loss of income therefrom), goods, wares,
merchandise or other property of Tenant in or about the Premises, whether such
damage or injury is caused by or results from: (a) fire, steam, electricity,
water, gas or rain; (b) the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures or any other cause; (c) conditions arising in or about the Premises or
from other sources or places; or (d) any act or omission of any other party.
Landlord shall not be liable for any such damage or injury, even though the
cause of, or the means of repairing, such damage or injury are not accessible to
Tenant. Tenant agrees that any employee or agent to whom the Premises or any
part thereof shall be entrusted by or on behalf of Tenant shall be acting as
Tenant’s agent with respect to the Premises or any part thereof, and neither
Landlord nor any other Landlord Party shall be liable for any loss of or damage
to the Premises or any part thereof. The term “Excluded Liability” means
Landlord’s liability under this Lease to the extent resulting from or relating
to: (i) the negligence or willful misconduct of Landlord or Landlord’s Agents;
and (ii) Landlord’s breach of this Lease (including Landlord’s failure to
perform Landlord’s obligations hereunder). Notwithstanding anything herein,
Landlord shall not be responsible for any damage to the Tenant’s Property,
except to the extent caused by or arising out of Landlord’s gross negligence or
willful misconduct.

11



--------------------------------------------------------------------------------

                

11.1.2    Indemnification by Tenant. In addition to Tenant’s other
indemnification obligations in this Lease (including without limitation in
Sections 4.5, 4.8, 5.8, 8.5, 8.8, 15.4 and 18.10), but subject to Landlord’s
agreements in Section 11.1.3, Tenant shall, to the fullest extent allowable
under the Laws, indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all Claims in
any manner relating to or arising out of: (a) any negligence or willful
misconduct of Tenant or Tenant’s Agents; (b) any accident, injury, occurrence or
damage in, about or on the Premises; or (c) any use or occupancy of the Premises
or any part thereof by the Tenant Parties. In the event that Landlord or
Landlord’s Agents caused or contributed to cause the Claims for which indemnity
is sought under this Section 11.1.2, the damages and expenses (including,
without limitation, reasonable attorneys’ fees) shall be allocated, or
reallocated, as the case may be, between the indemnified and the indemnifying
party, in such proportion as appropriately reflects the relative fault of the
two parties, and the liability of the indemnifying party shall be
proportionately reduced. The indemnity provisions of this Section shall survive
termination or expiration of this Lease.
11.1.3    Indemnification by Landlord. Subject to Tenant’s waivers, releases and
agreements in this Article 11 and elsewhere in this Lease, and subject to
Tenant’s agreements in Section 11.1.2 and the qualifications with reference to
the use of the term “negligence” set forth below, in addition to Landlord’s
other indemnification obligations in this Lease (including without limitation in
Sections 4.5, 5.8, 9.6 and 18.10) Landlord shall, to the fullest extent
allowable under the Laws, indemnify, defend and hold harmless Tenant from and
against all Claims brought against Tenant by third parties to the extent caused
by or resulting from the negligence or willful misconduct of Landlord or any of
Landlord’s Agents. For purposes of this indemnification obligation, the term
“negligence” shall not include Landlord’s failure to act in respect of matters
which are or were the obligation of Tenant under this Lease, including, without
limitation, Claims caused by, incurred or resulting from Tenant’s operations or
by Tenant’s use and occupancy of the Premises, whether relating to its original
design or construction, latent defects, alteration, maintenance, or use by
Tenant or any person thereon, including, without limitation, supervision or
otherwise, or from any breach of, default under, or failure to perform any term
or provision of this Lease by Tenant or Tenant’s Agents. In the event that
Tenant or Tenant’s Agents caused or contributed to cause the Claims for which
indemnity is sought under this Section 11.1.3, the damages and expenses
(including, without limitation, reasonable attorneys’ fees) shall be allocated,
or reallocated, as the case may be, between the indemnified and the indemnifying
party, in such proportion as appropriately reflects the relative fault of the
two parties, and the liability of the indemnifying party shall be
proportionately reduced. The indemnity provisions in this Section shall survive
termination or expiration of this Lease.
11.1.4    Claim Procedure. The indemnification obligations of Landlord and
Tenant under this Lease are conditioned on the indemnified party promptly
notifying the indemnifying party in writing after any of the indemnified parties
receives notice of a claim or loss for which indemnification is or may be sought
under this Lease.  Failure to provide such notice will relieve the indemnifying
party of its indemnity obligations only to the extent that such failure actually
prejudices the indemnifying party.  The indemnifying party will have the right
to control, in a manner not adverse to the indemnified parties, the defense and
settlement of any claims.  The indemnified parties may employ counsel, at their
own expense, with respect to any such claim (provided that if counsel is
employed due to a conflict of interest or because the indemnifying party does
not assume control of the defense, the indemnifying party will bear such
expense).  The indemnifying party will not admit liability or enter into any
settlement of a claim that adversely affects the indemnified parties’ rights or
interests without the indemnified parties’ prior written approval, which shall
not be unreasonably withheld or delayed.
ARTICLE 12
DAMAGE OR DESTRUCTION
12.1    Notification. Tenant shall give Landlord written notice promptly after
any damage or destruction to the Premises from a fire or other casualty which
damage or destruction could have a material adverse impact on operation of the
Premises for the Permitted Use or the value of the Premises. Tenant’s notice
shall provide a general description of the nature and extent of the damage or
destruction, and shall

12



--------------------------------------------------------------------------------

                

include copies of any documents or notices received in connection with the same.
Thereafter, Tenant shall promptly send Landlord copies of all notices,
correspondence and pleadings relating to any such casualty.
12.2    Restoration. Unless this Lease is terminated by Landlord or Tenant
pursuant to Section 12.3, if the Premises is damaged or destroyed by any fire or
other casualty, then: (a) Landlord shall, at its sole expense, as promptly as
practicable after such fire or other casualty, repair, reconstruct or replace
the Premises (other than Tenant’s Alterations) and the Electrical Substation (or
Landlord shall cause the applicable utility to repair, reconstruct or replace
the Electrical Substation) to as nearly as possible the same condition in which
they existed prior to such damage or destruction, and (b) Tenant shall, at its
sole expense, as promptly as practicable after Landlord has completed its
restoration work, repair, reconstruct or replace such portion of Tenant’s
Alterations that were not constructed by Landlord to as nearly as possible the
same condition in which they existed prior to such damage or destruction. The
work to be performed by Landlord and Tenant pursuant to this Section 12.2 is
referred to herein as the “Restoration Work.”
12.3    Termination.
12.3.1    If the Premises is damaged or destroyed by fire or other casualty, an
independent architect or engineer shall, at Landlord’s sole cost and expense,
reasonably estimate the period of time required for Landlord and Tenant to
perform the Restoration Work. Such architect or engineer shall provide a
detailed written statement of such estimate to Landlord and Tenant within thirty
(30) days after the date of such destruction or damage (“Landlord’s Restoration
Estimate”). If such architect or engineer determines that the Restoration Work
cannot reasonably be expected to be completed within a period of 180 days from
the date work were to commence thereon, then Landlord or Tenant may terminate
this Lease by giving written notice to the other party within thirty (30) days
after such determination by Landlord’s architect or engineer.
12.3.2    If the Premises is destroyed or damaged by fire or other cause that is
not insurable under a fire, extended coverage and so-called “all-risk” insurance
policy with coverage against vandalism and malicious conduct, and such
destruction or damage renders at least twenty-five percent (25%) of the Premises
untenantable, then Landlord may terminate this Lease by giving written notice to
Tenant within thirty (30) days after the date of such fire or other casualty.
12.3.3    If all or any portion of the Premises is damaged by fire or other
casualty, and neither Landlord nor Tenant elects to terminate this Lease
pursuant to the foregoing provisions of this Section 12.3, and Landlord shall
fail to substantially complete the portion of the Restoration Work for which it
is responsible within the period estimated in Landlord’s Restoration Estimate,
subject to a Force Majeure Event, then Tenant may deliver written notice to
Landlord (the “Casualty Termination Notice”) of Tenant’s intent to terminate the
Lease, provided that, Tenant shall deliver to Landlord such Casualty Termination
Notice within thirty (30) days after the expiration of the period set forth in
Landlord’s Restoration Estimate. Tenant’s termination of this Lease pursuant to
this Section 12.3.3 shall be effective sixty (60) days after Landlord’s receipt
of the Casualty Termination Notice; provided, however if Tenant fails to deliver
the Casualty Termination Notice within the required 30-day period, or if Tenant
timely delivers to Landlord the Casualty Termination Notice and Landlord
substantially completes the portion of the Restoration Work for which it is
responsible prior to the expiration of the 60-day notice period, subject to a
Force Majeure Event, then the Lease shall continue in existence and any Casualty
Termination Notice so delivered shall be deemed null and void. If Landlord fails
to substantially complete the portion of the Restoration Work for which it is
responsible within sixty (60) days after Landlord receives the Casualty
Termination Notice, then this Lease shall terminate on the sixty-first (61st)
day after Landlord’s receipt of the Casualty Termination Notice.
ARTICLE 13
EMINENT DOMAIN
13.1    If twenty-five percent (25%) or more of either the Premises or the
Building is taken for any public or quasi-public purpose by any Governmental
Authority, by exercise of the right of appropriation, inverse condemnation,
condemnation or eminent domain, or sold to prevent such taking (each such event

13



--------------------------------------------------------------------------------

                

being referred to as a “Condemnation”), Landlord may, at its option, terminate
this Lease as of the date title vests in the condemning party. If twenty‑five
percent (25%) or more of the Premises is taken and if the Premises remaining
after such Condemnation and any repairs by Landlord would be untenantable for
the conduct of Tenant’s business operations, Tenant shall have the right to
terminate this Lease as of the date title vests in the condemning party. If
either party elects to terminate this Lease as provided herein, such election
shall be made by written notice to the other party given within thirty (30) days
after the nature and extent of such Condemnation have been finally determined.
If neither Landlord nor Tenant elects to terminate this Lease to the extent
permitted above, Landlord shall promptly proceed to restore the Premises (other
than Tenant’s Alterations), to the extent of any Condemnation award received by
Landlord, to substantially the same condition as existed prior to such
Condemnation, allowing for the reasonable effects of such Condemnation. Tenant
shall have no claim against Landlord for, and hereby releases Landlord and
Landlord’s Agents from responsibility for and waives its entire claim of
recovery for any cost, loss or expense suffered or incurred by Tenant as a
result of any Condemnation or the repair or restoration of the Premises
following such Condemnation, including, without limitation, any cost, loss or
expense resulting from any loss of use of the whole or any part of the Premises
and/or any inconvenience or annoyance occasioned by such Condemnation, repair or
restoration.
13.2    Landlord shall be entitled to any and all compensation, damages, income,
rent, awards, or any interest therein whatsoever which may be paid or made in
connection with any Condemnation, and Tenant shall have no claim against
Landlord for the value of any unexpired term of this Lease or otherwise;
provided that, Tenant shall be entitled to receive any award separately
allocated by the condemning authority to Tenant for either or both of: (a)
Tenant’s relocation expenses; and (b) the value of Tenant’s Property
(specifically excluding fixtures, Alterations and other components of the
Premises which under this Lease or by law are or at the expiration of the Term
will become the property of Landlord), provided that such award does not reduce
any award otherwise allocable or payable to Landlord.
13.3    The provisions of this Article 13 are Tenant’s sole and exclusive rights
and remedies in the event of a Condemnation. To the extent permitted by the
Laws, Tenant waives the benefits of any Law that provides Tenant any abatement
or termination rights or any right to receive any payment or award (by virtue of
a Condemnation) not specifically described in this Article 13.
ARTICLE 14
TRANSFERS
14.1    Restriction on Transfers. This Lease and the rights and obligations of
Tenant under this Lease are personal to GTAT Corporation, a Delaware corporation
(“GTAT”), and GTAT may not Transfer this Lease or any right or obligation under
this Lease, without the prior written consent of Landlord which may be granted
or withheld in Landlord’s sole and absolute discretion. No Transfer shall
release Tenant from any liability or obligation under this Lease and Tenant
shall remain liable to Landlord after such a Transfer as a principal and not as
a surety. Any purported or attempted Transfer, in whole or in part, without
Landlord’s consent will be null and void and will constitute an Event of
Default.  Tenant may not allow a change of control of Tenant without Landlord’s
prior written consent, which consent, in each instance, will be in Landlord’s
sole and absolute discretion. For purposes of this provision "change of control
of Tenant" shall not include a change in ownership that occurs solely through
the distribution provisions of a confirmed plan of reorganization to creditors
of Tenant or its affiliates pursuant to chapter 11 of title 11 of the United
States Code, unless such confirmed plan results in any one entity or “group” (as
defined in section 13(d) of the Exchange Act) of entities working together,
which (a) entity is a competitor of Apple Inc. (“Apple”) acting in the consumer
electronics business, or (b) group of entities working together includes one or
more entities that are competitors of Apple acting in the consumer electronics
business (which competitor entities hold in the aggregate, through share
ownership or contractual arrangements or otherwise, more than 50% of the total
voting power in such group), that results in each case of (a) or (b) in such
entity or group obtaining control of Tenant. For purposes of this clause
“control” means the entity or group possesses, directly or indirectly, the power
to direct or cause the direction of the management policies of Tenant, whether
through ownership of voting securities, an interest in registered capital, by
contract or otherwise.

14



--------------------------------------------------------------------------------

                

14.2    Costs. Tenant shall pay to Landlord, as Additional Rent, all reasonable
costs and expenses Landlord incurs in connection with any Transfer, including,
without limitation, reasonable attorneys’ fees and costs, regardless of whether
Landlord consents to the Transfer.
ARTICLE 15
DEFAULTS; REMEDIES
15.1    Events of Default. The occurrence of any of the following constitutes an
“Event of Default” by Tenant under this Lease:
15.1.1    Failure to Pay Rent. Tenant fails to pay any Base Rent or any
Additional Rent as and when due and such failure continues for five (5) Business
Days after Landlord delivers written notice thereof to Tenant except that Tenant
shall not be entitled to notice more than twice in any consecutive twelve (12)
month period and the failure to timely pay any Base Rent or any Additional Rent
when due on the third and any subsequent instance of late payment in a
consecutive twelve (12) month period shall be an immediate default.
15.1.2    Failure to Observe or Perform. Tenant fails to observe or otherwise
breaches or fails to perform any of the other provisions of this Lease to be
observed or performed by Tenant under this Lease and such failure continues for
a period of thirty (30) days after Landlord delivers written notice to Tenant of
Tenant’s breach or failure; provided that if Tenant cannot reasonably cure its
breach or failure within a 30-day period, Tenant’s breach or failure is not an
Event of Default if Tenant commences to cure its breach or failure within the
30-day period and thereafter diligently pursues the cure to completion.
15.1.3    Other Defaults. (a) Tenant makes a general assignment or general
arrangement for the benefit of creditors; (b) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by Tenant; (c) a
petition for adjudication of bankruptcy or for reorganization or rearrangement
is filed against Tenant and is not dismissed within one hundred twenty
(120) days; (d) a trustee or receiver is appointed to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease and possession is not restored to Tenant within one
hundred twenty (120) days; or (e) substantially all of Tenant’s assets,
substantially all of Tenant’s assets located at the Premises, or Tenant’s
interest in this Lease is subjected to attachment, execution or other judicial
seizure not discharged within sixty (60) days (collectively, an “Insolvency”).
For the avoidance of doubt, “Insolvency” shall exclude the chapter 11 cases of
the GTAT Parties currently pending before the United States Bankruptcy Court for
the District of New Hampshire, Case No. 14-11916-HJB). If a court of competent
jurisdiction determines that any act described in this Section 15.1.3 does not
constitute an Event of Default, and the court appoints a trustee to take
possession of the Premises (or if Tenant remains a debtor in possession of the
Premises) and such trustee or Tenant Transfers Tenant’s interest hereunder, then
Landlord is entitled to receive, as Additional Rent, the amount by which the
Rent (or any other consideration) paid in connection with the Transfer exceeds
the Rent otherwise payable by Tenant under this Lease.
15.2    Remedies. Upon the occurrence and during the continuance of any Event of
Default, Landlord may at any time and from time to time, and without preventing
Landlord from exercising any other right or remedy, exercise any one or more of
the following remedies:
15.2.1    Termination of Tenant’s Possession/Re-entry and Reletting Right.
Terminate Tenant’s right to possess the Premises by any lawful means with or
without terminating this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, this Lease
shall continue in full force and effect (except for Tenant’s right to possess
the Premises) and Tenant shall continue to be obligated for and shall pay all
Rent as and when due under this Lease. Unless Landlord specifically states that
it is terminating this Lease, Landlord’s termination of Tenant’s right to
possess the Premises is not to be construed as an election by Landlord to
terminate this Lease or Tenant’s obligations and liabilities under this Lease.
If Landlord terminates Tenant’s right to possess the Premises, Landlord shall
not be obligated to, but may re-enter the Premises and remove all persons and
property from the

15



--------------------------------------------------------------------------------

                

Premises. Landlord may store any property Landlord removes from the Premises in
a public warehouse or elsewhere at the cost and for the account of Tenant.
Subject to Section 15.3, Landlord may but shall not be obligated to relet all or
any part of the Premises to a third party or parties for Tenant’s account.
15.2.2    Termination of Lease. Terminate this Lease effective on the date
Landlord specifies in Landlord’s notice to Tenant. Upon termination, Tenant
shall immediately surrender possession of the Premises to Landlord in accordance
with the terms of this Lease. If Landlord terminates this Lease, Landlord may
recover from Tenant and Tenant shall pay to Landlord on demand all damages
Landlord incurs by reason of Tenant’s default, including, without limitation:
(a) all Rent due and payable under this Lease as of the effective date of the
termination; and (b) any amount necessary to compensate Landlord for any
detriment proximately caused Landlord by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course would likely result
from Tenant’s failure to perform, including, but not limited to, any Re-entry
Costs, and taking into account Landlord’s obligation to mitigate damages.
15.2.3    Other Remedies. Exercise any other right or remedy available to
Landlord under this Lease, or otherwise at law or in equity. Without limitation,
Landlord may, at its option, make any payment or perform any covenant for the
account of Tenant and, if Landlord makes any expenditure or incurs any
obligation for the payment of money, the same shall be due and payable by Tenant
upon demand, together with interest thereon at the Default Rate from the date
paid by Landlord until repaid.
15.3    Mitigation of Damages. In the event of the occurrence of an Event of
Default by Tenant hereunder, Landlord shall exercise commercially reasonable
efforts to mitigate Landlord’s damages arising from such Event of Default.
15.4    Costs. Tenant shall reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs resulting from Landlord’s
exercise of any of its remedies under Section 15.2. Such loss shall include all
reasonable legal fees, costs and expenses Landlord incurs negotiating, settling
or enforcing any of Landlord’s rights or remedies or otherwise protecting
Landlord’s interests under this Lease. Tenant shall also, to the fullest extent
allowable under the Laws, indemnify, defend (with counsel reasonably acceptable
to Landlord) and hold harmless the Landlord Parties from and against all Claims
Landlord or any of the other Landlord Parties incurs if Landlord or any of the
other Landlord Parties becomes or is made a party to any claim or action:
(a) instituted by or against any Person holding any interest in the Premises by,
under or through Tenant, except to the extent resulting solely from an act or
omission of Landlord or any of Landlord’s Agents; (b) for foreclosure of any
lien for labor or material furnished to or for Tenant or such other Person; or
(c) otherwise arising out of or resulting from any negligence or willful
misconduct of Tenant or such other Person.
15.5    Landlord’s Default. If Landlord defaults in the performance of any of
its obligations under this Lease, Tenant shall notify Landlord of the default
and Landlord shall have thirty (30) days after receiving such notice to cure the
default. If Landlord is not reasonably able to cure the default within a thirty
(30) day period, Landlord shall have an additional reasonable period of time to
cure the default as long as Landlord commences the cure within the 30-day period
and thereafter diligently pursues the cure to completion. In no event shall
Landlord be liable to Tenant or any other Person for consequential, special,
indirect or punitive damages, including, without limitation, lost profits in
connection with this Lease. In the event of a default by Landlord which is not
cured after notice and within the applicable cure period Tenant shall be
entitled to exercise all remedies at law and in equity, subject to the terms and
conditions of this Lease.
15.6    No Waiver. No failure by either party to insist upon the performance of
any provision of this Lease or to exercise any right or remedy upon a breach or
default thereof, and no acceptance by Landlord of full or partial Rent during
the continuance of any such breach or default, shall constitute a waiver of any
such breach or default. None of the terms of this Lease to be kept, observed or
performed by Landlord or Tenant, and no breach or default thereof, may be
waived, altered or modified except by a written instrument executed by Landlord
and Tenant. One or more waivers by either party shall not be construed as a
waiver of a subsequent breach or default of the same provision. No statement on
a payment check from Landlord

16



--------------------------------------------------------------------------------

                

or Tenant or in a letter accompanying a payment check shall be binding on the
other party and the payee party may, with or without notice to the payor party,
negotiate such check without being bound to the conditions of any such
statement. If Landlord or Tenant pays any amount other than the actual amount
due the other party, receipt or collection of such partial payment does not
constitute an accord and satisfaction. The payee party may retain any such
partial payment, whether restrictively endorsed or otherwise, without prejudice
to the other party’s right to collect the balance properly due. If all or any
portion of any payment is dishonored for any reason, payment shall not be deemed
made until the entire amount due is actually collected by the party entitled
thereto. The foregoing provisions apply in kind to the receipt or collection of
any amount by a lock box agent or other Person on Landlord’s behalf.
15.7    Self-Help Rights. In addition to the rights set forth in Section 9.3, if
Landlord or Tenant fails to timely pay or perform any of its respective
obligations under this Lease, which failure is not cured within all applicable
notice, grace and cure periods, then the other party shall have the right but
not the obligation to advance any such payment and/or perform any such
obligation on the defaulting party’s behalf, in which event the amount of any
such advance and/or the out-of-pocket cost of any such performance shall (a)
bear interest at the Default Rate until paid in full, and (b) together with any
accrued interest, be deemed Additional Rent payable by the defaulting party
hereunder within fifteen (15) Business Days after delivery by the curing party
of an invoice for such amount.
15.8    Dispute Resolution. Disputes arising under, or in connection with, this
Lease (excluding an action for forcible detainer which shall be litigated in a
court of competent jurisdiction, or any other action required under applicable
Laws to be litigated in a court of competent jurisdiction) will be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one arbitrator appointed in accordance with the Rules.  The language of the
arbitration will be English. The place of the arbitration will be San Francisco,
California.  Judgment upon any award(s) rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
either party may seek equitable relief in order to protect its rights, and to
cause the other party to perform its obligations, hereunder at any time and in
any court having jurisdiction over the parties hereto and/or the subject matter
hereof. The parties hereby waive any bond requirements for obtaining equitable
relief.
15.9    Bankruptcy.
15.9.1    Timely Performance. Tenant agrees that if, after the Effective Date,
an Insolvency occurs: (a) all obligations that accrue or become due under this
Lease (including the obligation to pay Rent), from and after the date that an
Insolvency shall be timely performed exactly as provided in this Lease; (b) Rent
obligations under this Lease that accrue or become due from and after the date
of an Insolvency that are not paid as required by this Lease shall, in the
amount of such Rents, constitute administrative expense claims allowable under
the Bankruptcy Code with priority of payment at least equal to that of any other
actual and necessary expenses incurred after the commencement of the Insolvency;
(c) any extension of the time period within which Tenant may assume or reject
this Lease without an obligation to cause all obligations accruing or coming due
under this Lease from and after the date that an action is commenced to be
performed as and when required under this Lease shall be harmful and prejudicial
to Landlord; (d) any time period designated as the period within which Tenant
must cure all defaults and compensate Landlord for all pecuniary losses which
extends beyond the date of assumption of this Lease shall be harmful and
prejudicial to Landlord; (e) any assignment of this Lease must result in all
terms and conditions of this Lease being assumed by the assignee without
alteration or amendment, and any assignment which results in an amendment or
alteration of the terms and conditions of this Lease without the express written
consent of Landlord shall be harmful and prejudicial to Landlord; (f) any
proposed assignment of this Lease to an assignee: (i) that does not possess
financial condition adequate to operate in the Premises or operating experience
characteristics comparable to Tenant as of the Effective Date, shall be harmful
and prejudicial to Landlord; and (ii) the rejection (or deemed rejection) of
this Lease for any reason shall constitute cause for immediate relief from the
automatic stay provisions of the Bankruptcy Code, and Tenant stipulates that
such automatic stay shall be lifted immediately and possession of the Premises
will be delivered to Landlord immediately without the necessity of any further
action by Landlord.

17



--------------------------------------------------------------------------------

                

15.9.2    No Waiver. No provision of this Lease shall be deemed a waiver of
Landlord’s rights or remedies under the Bankruptcy Code or applicable law to
oppose any assumption and/or assignment of this Lease, to require timely
performance of Tenant’s obligations under this Lease, or to regain possession of
the Premises as a result of the failure of Tenant to comply with the terms and
conditions of this Lease or the Bankruptcy Code.
15.9.3    Rent. Notwithstanding anything in this Lease to the contrary, all
amounts payable by Tenant to or on behalf of Landlord under this Lease, whether
or not expressly denominated as such, shall constitute “rent” for the purposes
of the Bankruptcy Code.
15.9.4    Successors. For purposes of this Section addressing the rights and
obligations of Landlord and Tenant in the event that an action is commenced, the
term “Tenant” shall include Tenant’s successor in bankruptcy, whether a trustee,
Tenant as debtor in possession or other responsible person.
ARTICLE 16
CREDITORS; ESTOPPEL CERTIFICATES
16.1    Subordination; Non-Disturbance. Upon written request of Landlord, or any
first mortgagee, lien of indenture holder or first deed of trust beneficiary of
Landlord (“Requesting Entity”), Tenant shall, within fifteen (15) Business Days
after Landlord’s reasonable request, in writing, subordinate its rights under
this Lease to the lien of any mortgage, lien of indenture or first deed of
trust, or to the interest of any lease in which Landlord is lessee, and to all
advances made or later to be made thereunder. However, as a condition to
Tenant’s obligation to sign any subordination agreement, Tenant shall have the
right to obtain from the Requesting Entity, a written subordination,
non-disturbance and attornment agreement in a form reasonably acceptable to
Tenant providing that, such Requesting Entity shall: (a) recognize Tenant’s
rights under this Lease for the full Term and agrees not to disturb Tenant’s
quiet possession of the Premises as long as there is no Event of Default by
Tenant, and (b) upon succeeding to Landlord’s interest in the Premises, become
bound to Tenant as Landlord under this Lease. The holder of any security
interest may, upon written notice to Tenant, elect to have this Lease prior to
its security interest regardless of the time of the granting or recording of
such security interest. In any foreclosure sale or transfer in lieu of
foreclosure, Tenant shall attorn to the purchaser, transferee or lessor as the
case may be, and recognize that party as Landlord under this Lease, provided
such party acquires and accepts the Premises subject to all of Tenant’s rights
under this Lease.
16.2    Estoppel Certificates. Upon written request of either Landlord or
Tenant, the other party shall execute, acknowledge and deliver to the requesting
party a written statement (“Estoppel Certificate”) in form reasonably
satisfactory to the requesting party certifying: (a) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect, as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
the requesting party under this Lease known to the certifying party, and, if so,
specifying the same; (e) specifying to the certifying party’s actual knowledge
any existing claims or defenses in favor of the requesting party against the
enforcement of this Lease (or of any guaranties); and (f) such other factual
statements as the requesting party, any lender, prospective lender, investor or
purchaser may reasonably request. The certifying party will deliver the
statement to the requesting party within fifteen (15) Business Days after the
requesting party’s reasonable request. The requesting party may give any such
statement provided by the certifying party to any lender, prospective lender,
investor or purchaser of all or any part of the Premises and any such party may
conclusively rely upon such statement as true and correct.
16.3    Failure to Deliver. Tenant shall deliver any subordination instrument
required pursuant to Section 16.1 or any Estoppel Certificate to Landlord within
fifteen (15) Business Days following Landlord's initial written request. If
Tenant fails to do so, and such failure continues unremedied for an additional
five (5) Business Days following a Reminder Notice from Landlord, Landlord and
any lender, prospective lender,

18



--------------------------------------------------------------------------------

                

investor or purchaser may conclusively presume that, except as otherwise
represented by Landlord: (a) the terms and provisions of this Lease have not
been changed; (b) this Lease has not been canceled or terminated; (c) not more
than one month’s Rent has been paid in advance; and (d) Landlord is not in
default in the performance of any of its obligations under this Lease.
ARTICLE 17
TERMINATION OF LEASE
17.1    Surrender of Premises. On or prior to the Expiration Date, Tenant shall
remove all Mesa Equipment owned by the GTAT Parties from the Premises and
surrender the Premises in as good condition as of the Commencement Date,
reasonable wear and tear, damage by fire or other casualty, and damage caused by
Landlord excepted. Tenant shall not have any obligation to remove any
Alterations at the expiration or earlier termination of the Term. Tenant will
promptly repair any damage to the Premises caused by its or a member of the
Tenant Group’s removal of the Tenant’s Property. All property of Tenant or a
member of the Tenant Group not removed on or before the last day of the Term
(“Remaining Property”) shall be deemed abandoned. Landlord may sell all
Remaining Property in a manner consistent with Article 9 of the Uniform
Commercial Code; provided that, (i) no further order of the Court (as defined in
the Amended Settlement Agreement) shall be required, (ii) thirty (30) days’
notice of any such sale shall be deemed to be commercially reasonable notice,
and (iii) Landlord may provide notice of its intent to sell the Remaining
Property prior to the end of the Term. Any proceeds received by Landlord from
the sale of Remaining Property will be applied in the following order of
priority: (A) first, to reimburse Landlord for its costs incurred in connection
with the removal and disposition of such Remaining Property; (B) second, to
Apple Inc. to satisfy any unpaid portion of the Apple Claim (as defined in the
Amended Settlement Agreement); and (C) third, to the Tenant.
ARTICLE 18
MISCELLANEOUS PROVISIONS
18.1    Notices. (a) Any notice required or permitted hereunder will be in
writing, and will be given to the appropriate party at the Tenant Notice Address
or Landlord Notice Address, as applicable, or at such other address as the party
may hereafter specify in writing; and (b) such notice will be deemed given: upon
personal delivery to the appropriate address; or three (3) Business Days after
the date of mailing if sent by certified or registered mail; or one (1) business
day after the date of deposit with a commercial courier service offering next
business day service with confirmation of delivery.
18.2    Successors. The covenants and agreements contained in this Lease bind
and inure to the benefit of Landlord, its successors and assigns, and bind
Tenant and its successors and assigns and inure to the benefit of Tenant and its
permitted successors and assigns. The term "Landlord," as used herein, shall
mean only the owner of the Premises or of a lease of the Premises, at the time
in question, so that in the event of any transfer or transfers of title to the
Premises, or of Landlord's interest in a lease of the Premises, the transferor
shall be relieved and freed of all obligations of Landlord under this Lease
accruing after such transfer, and it shall be deemed, without further agreement,
that such transferee has assumed and agreed to perform and observe all
obligations of Landlord under this Lease during the period it is the holder of
Landlord's interest under this Lease.
18.3    Captions. The section headings in this Lease are for convenience only
and are not to be considered in construing or interpreting the Lease. References
to sections, schedules, and exhibits are references to sections of, schedules
and exhibits to the Lease, and the word “herein” and words of similar meaning
refer to the Lease in its entirety and not to any particular section or
provision. The word “party” means a party to the Lease and the phrase “third
party” means any person, partnership, corporation or other entity not a party to
the Lease. The words “will” and “shall” are used in a mandatory, not a
permissive, sense, and the word “including” is intended to be exemplary, not
exhaustive, and will be deemed followed by “without limitation.” Any requirement
to obtain a party’s consent is a requirement to obtain such consent in each
instance.

19



--------------------------------------------------------------------------------

                

18.4    Relationship of Parties. Nothing in this Lease creates a joint venture,
partnership, franchise, employment or agency relationship or fiduciary duty of
any kind. Neither party will have the power, and will not hold itself out as
having the power, to act for or in the name of or to bind the other party.
Except as expressly provided, this Lease is not for the benefit of any third
parties.
18.5    Entire Agreement; Amendment. The parties agree that this Lease
(including the exhibits, addenda and schedules attached to the Lease) and the
Amended Settlement Agreement, constitute the complete and exclusive agreement
between them with respect to the subject matter of this Lease, superseding all
contemporaneous and prior agreements (written and oral) and all other
communications between them relating to the subject matter of this Lease. Except
as expressly provided herein, the Lease may not be amended or modified except by
a written amendment specifically referencing the Lease, signed by authorized
signatories of both parties. The parties expressly acknowledge that they have
received and are in possession of a copy of any referenced item not physically
attached to the Lease and any such item will be treated as if attached.
18.6    Severability. If a court of competent jurisdiction finds any provision
of this Lease unlawful or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
remainder of the Lease will continue in full force and effect
18.7    Landlord’s Limited Liability. Tenant shall look solely to Landlord’s
interest in the Premises and the rents and profits therefrom for recovering any
judgment or collecting any obligation from Landlord or any other Landlord Party
with respect to any breach of this Lease.
18.8    Survival. All obligations under this Lease (together with interest on
payment obligations at the Default Rate) accruing prior to expiration or other
termination of this Lease survive the expiration or other termination of this
Lease. Further, all of Landlord’s and Tenant’s releases and indemnification,
defense and hold harmless obligations under this Lease survive the expiration or
other termination of this Lease for the duration of the application statute of
limitations, unless otherwise expressly provided in this Lease.
18.9    Attorneys’ Fees. If either Landlord or Tenant commences any litigation
or judicial action to determine or enforce any of the provisions of this Lease,
the prevailing party in any such litigation or judicial action is entitled to
recover all of its costs and expenses (including, but not limited to, reasonable
attorneys’ fees, costs and expenditures) from the non-prevailing party.
18.10    Brokers. Landlord and Tenant each represents and warrants to the other
that it has not had any dealings with any realtors, brokers, finders or agents
in connection with this Lease and each releases and agrees, to the fullest
extent allowable under the Laws, to indemnify, defend and hold the other
harmless from and against any Claims based on the failure or alleged failure to
pay any realtors, brokers, finders or and from any cost, expense or liability
for any compensation, commission or changes claimed by any realtors, brokers,
finders or agents claiming by, through or on behalf of it with respect to this
Lease or the negotiation of this Lease.
18.11    Governing Law. This Lease is governed by, and shall be interpreted
under, the internal laws of the State without giving effect to conflicts of law
principles.
18.12    Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.
18.13    Landlord’s Authority. Landlord and each individual signing this Lease
on behalf of Landlord represents and warrants that they are duly authorized to
sign on behalf of and to bind Landlord and that this Lease is a duly authorized,
binding and enforceable obligation of Landlord. Landlord has been duly organized
or formed, is validly existing and in good standing under the laws of its state
of formation and is qualified as a foreign limited liability company to do
business in the State. The authorization, execution, delivery, and

20



--------------------------------------------------------------------------------

                

performance of this Lease will not result in any breach of or default under any
document, instrument or agreement to which Landlord is a party or by which
Landlord is bound.
18.14    Tenant’s Authority. Tenant and each individual signing this Lease on
behalf of Tenant represents and warrants that they are duly authorized to sign
on behalf of and to bind Tenant and that this Lease is a duly authorized,
binding and enforceable obligation of Tenant. Tenant has been duly organized or
formed, is validly existing and in good standing under the laws of its state of
formation and is qualified as a foreign corporation to do business in the State.
The authorization, execution, delivery, and performance of this Lease will not
result in any breach of or default under any document, instrument or agreement
to which Tenant is a party or by which Tenant or the Premises is bound.
18.15    No Merger. There shall be no merger of this Lease nor of the leasehold
estate created by this Lease with the fee estate in or ownership of the Premises
by reason of the fact that the same Person may acquire or hold or own, directly
or indirectly: (a) this Lease or the leasehold estate created by this Lease or
any interest in this Lease or in such leasehold estate; and (b) the fee estate
or ownership of the Premises or any interest in such fee estate or ownership. No
such merger shall occur unless and until all persons, corporations, firms and
other entities having any interest in: (i) this Lease or the leasehold estate
created by this Lease; and (ii) the fee estate in or ownership of the Premises
or any part thereof sought to be merged shall join in a written instrument
effecting such merger and shall duly record the same.
18.16    Provisions are Covenants and Conditions. All provisions of this Lease,
whether covenants or conditions, are deemed both covenants and conditions.
18.17    Force Majeure. Neither party will be liable for any failure to perform
under this Lease (excluding, however, the payment of money) caused by
circumstances beyond its reasonable control, including, but not limited to, acts
of God, earthquakes, hurricanes, floods, tornados, fires, acts of war,
hostilities, invasions, terrorism, civil disorder, riots, labor actions (other
than actions by personnel or contractors of the party invoking force majeure),
major upheavals, government action, government restrictions, blockade, embargo,
utility disruptions, including power and water, or accident (“Force Majeure
Event”), provided: (a) it promptly notifies the other party and uses reasonable
efforts to correct its failure to perform; and (b) it has taken such
commercially reasonable efforts to protect against and mitigate the impact of
the Force Majeure Event if such Force Majeure Event was reasonably foreseeable
or was of a kind for which such precautionary measures are customarily taken in
the applicable industry. For the avoidance of doubt, any circumstance caused
primarily by one or more Mesa Equipment or any other of Tenant’s Property, will
not constitute a Force Majeure Event, and the provisions of this Section 18.17
will not apply.
18.18    Non-Subordinated Lease. This is a nonsubordinated lease. Landlord shall
not be obligated to subordinate its rights in the Premises to any loan or money
encumbrance that Tenant shall place against Tenant’s leasehold estate in the
Premises.
18.19    Quiet Enjoyment. Landlord covenants and agrees that Tenant shall have
the right to peaceful and quiet enjoyment and occupancy of the Premises during
the Term, subject to the terms and conditions of this Lease free from
molestation or hindrance by Landlord or any Person claiming by, through or under
Landlord, if Tenant pays all Rent as and when due and keeps, observes and fully
performs all other covenants, obligations and agreements of Tenant under this
Lease within all applicable notice, grace and cure periods.
18.20    Counterparts. This Lease may be executed in one or more counterparts,
each of which shall be deemed an original but all of which will constitute one
and the same instrument. Signature and acknowledgment pages may be detached from
individual counterparts and attached to a single or multiple original(s) in
order to form a single or multiple original(s) of this document.
18.21    Nondisclosure of Lease Terms. Subject to the Amended Settlement
Agreement, the terms and conditions of this Lease constitute proprietary
information of Landlord and Tenant. Accordingly, Landlord

21



--------------------------------------------------------------------------------

                

and Tenant shall not, without mutual consent (which consent either party may
grant or withhold in its sole and absolute discretion), directly or indirectly
disclose the terms and conditions of this Lease to any other Person other than
Landlord’s and Tenant’s employees, professional consultants and agents who have
a legitimate need to know such information (and who shall also keep the same in
confidence) or to Landlord’s prospective purchasers or lenders or Tenant’s
prospective assignees or subtenants, who in each case shall have agreed in
writing to keep the same in confidence, or pursuant to a court or governmental
subpoena or order, or to the extent otherwise required by law, provided that if
either party receives such a subpoena or order or is required by law to disclose
the other party’s proprietary information, it shall give timely notice to the
other, and takes reasonable steps to obtain protective treatment of the
proprietary information. In the event either party is expressly permitted to
disclose any proprietary information of the other party (or such other party’s
applicable affiliate) pursuant to the terms of the Amended Settlement Agreement,
then, provided such disclosing party complies (or causes its applicable
affiliate to comply) fully with such relevant terms of the Amended Settlement
Agreement, such disclosure shall not be deemed a violation under this Section
18.21.
18.22    Construction of the Terms. The terms and provisions of this Lease
represent the results of negotiations between Landlord and Tenant, each of which
are sophisticated parties and each of which has been represented or been given
the opportunity to be represented by counsel of its own choosing, and neither of
which has acted under any duress or compulsion, whether legal, economic or
otherwise. Consequently, the terms and provisions of this Lease shall be
interpreted and construed in accordance with their usual and customary meanings,
and Landlord and Tenant each waive the application of any rule of law that
ambiguous or conflicting terms or provisions contained in this Lease are to be
interpreted or construed against the party who prepared the executed Lease or
any earlier draft of the same. Whenever required by the context of this Lease,
the singular includes the plural and the plural includes the singular. This
Lease shall be interpreted and construed in a fair and impartial manner without
regard to such factors as the party which prepared the instrument, the relative
bargaining powers of the parties or the domicile of any party.



22



--------------------------------------------------------------------------------








Landlord and Tenant each caused this Lease to be executed and delivered by their
duly authorized representatives to be effective as of the Effective Date.
    
Date executed by Landlord:    
12/29/2014    


LANDLORD:
Platypus Development LLC,
a Delaware limited liability company


By:    Platypus Holdings LLC,
a Delaware limited liability company, its Member

By: /s/James C. Fowler
Name:     James C. Fowler
Title: Authorized Person     






Date executed by Tenant:
12/28/2014




TENANT:


GTAT CORPORATION,
a Delaware corporation


By: /s/Hoil Kim
Name: Hoil Kim
Title: Vice President and General Counsel






--------------------------------------------------------------------------------








EXHIBIT A
GLOSSARY
“Access Agreements” shall have the meaning set forth in Section 1.1.3.
“Additional Rent” means any charge, fee or expense (other than Base Rent)
payable by Tenant under this Lease, however denoted.
“Alteration” means any change, alteration, modification, addition, decoration,
improvement or any other work to the Premises that would directly or indirectly
involve the penetration or removal (whether permanent or temporary) of, or
require access through, in, under, or above any floor, wall or ceiling, or
surface or covering thereof in the Premises.
“Amended Settlement Agreement” shall have the meaning set forth in the
Background section to this Lease.
“Anti-Corruption Laws” shall have the meaning set forth in Section 4.6.
“Apple” shall have the meaning set forth in Section 14.1.
“ASF Furnaces” shall have the meaning set forth in the Amended Settlement
Agreement.
“Bankruptcy Code” means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.
“Base Rent” means the base rent payable by Tenant under this Lease, in the
amount specified in Section 2.1.
“Building” shall have the meaning set forth in Section 1.1.
"Building Systems" means the base Building mechanical, life safety, electrical,
plumbing and HVAC systems of the Building.
“Business Days” means any day other than Saturday, Sunday or a federal or State
holiday.
“Casualty Termination Notice” shall have the meaning set forth in Section
12.3.3.
“Claims” means all claims, actions, proceedings, demands, liabilities,
settlements, damages, costs, fines, penalties, forfeitures, losses or expenses,
including, without limitation, reasonable attorneys’ fees and the costs and
expenses of enforcing any indemnification, defense or hold harmless obligation
under the Lease.
“Commencement Date” means January 1, 2016.
“Condemnation” shall have the meaning set forth in Section 13.1.
“Condemning Authority” means any Person with a statutory or other power of
eminent domain.
“County” means Maricopa County, Arizona.






--------------------------------------------------------------------------------

                

“Default Rate” means interest at a rate equal to the lesser of: (a) the greater
of: (i) 8% per annum; or (ii) an annual rate equal to two (2) percentage points
above the prime annual interest rate published from time to time by The Wall
Street Journal under the masthead “Money Rates” as the Prime Rate in effect at
the due date (and thereafter adjusted quarterly) (provided, if for any reason
The Wall Street Journal does not publish a Prime Rate, the Prime Rate shall be
the prime rate announced by a reasonably equivalent responsible financial
periodical reasonably selected by the party to whom interest at the Default Rate
is owed); or (b) the maximum interest rate permitted by law.
“Demising Walls” shall have the meaning set forth in Section 1.2.
“Demising Walls Reimbursement Obligation” shall have the meaning set forth in
Section 1.2.
“Effective Date” shall have the meaning set forth in the introductory paragraph
to this Lease.
“Electrical Substation” means any electrical substations located on or adjacent
to the Land that provide electrical service to the Premises, and any conduit or
other infrastructure connecting such electrical substations to the Building and
other improvements on the Land.
“Estoppel Certificate” shall have the meaning set forth in Section 16.2.
“Environmental Laws” shall have the meaning set forth in Section 5.2.
“Event of Default” means the occurrence of any of the events specified in
Section 15.1 of the Lease, or the occurrence of any other event which this Lease
expressly labels as an “Event of Default”.
“Excluded Liability” shall have the meaning set forth in Section 11.1.1.
“Expiration Date” shall mean the first of the following dates to occur: (a) the
date that is 180 days after the date on which Landlord provides Tenant with a
written notice electing to terminate this Lease, (b) the date that is sixty (60)
days after the date the Apple Claim (as defined in the Amended Settlement
Agreement) is satisfied in full pursuant to the terms of the Amended Settlement
Agreement, and (c) September 15, 2019; provided, that Landlord may not provide a
termination notice under clause (a) prior to July 1, 2016.
“Force Majeure Event” shall have the meaning set forth in Section 18.17.
“Governmental Authority(ies)” means all governmental and quasi-governmental
departments, agencies and authorities.
“GTAT” shall have the meaning set forth in Section 14.1.
“GTAT Parties” means, collectively, (i) GTAT, (ii) GT Advanced Equipment Holding
LLC, a Delaware limited liability company, (iii) GT Advanced Technologies, Inc.,
(iv) GT Equipment Holdings, Inc., (v) Lindbergh Acquisition Corp., (vi) GT
Sapphire Systems Holding LLC, (vii) GT Advanced Cz LLC, (viii) GT Sapphire
Systems Group LLC, and (ix) GT Advanced Technologies Limited.
“Hazardous Materials” shall have the meaning set forth in Section 5.2.
“Initial Disclosure Certificate” shall have the meaning set forth in Section
5.1.
“Insolvency” shall have the meaning set forth in Section 15.1.3.
“Land” shall have the meaning set forth in Section 1.1.
“Landlord” shall have the meaning set forth in Section 18.2.

A-2



--------------------------------------------------------------------------------

                

“Landlord Notice Address” means c/o Apple Inc., 1 Infinite Loop, MS 119-RE,
Cupertino, CA 95014, Attn: Real Estate Department.
“Landlord Party(ies)” means Landlord, any ground lessor, and any property
manager retained by Landlord, and their respective officers, directors,
partners, shareholders, members, and employees.
“Landlord’s Agents” means, collectively: (i) Landlord’s agents, advisors,
employees, partners, shareholders, directors, officers, members, invitees and
independent contractors, and (ii) Landlord’s affiliates.
“Landlord’s Restoration Estimate” shall have the meaning set forth in Section
12.3.1.
“Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Premises or the use or occupancy of the Premises, including,
without limitation, Environmental Laws and Private Restrictions.
“Lease” means this Warehouse Lease Agreement, as the same may be amended or
modified after the Effective Date in accordance with the terms of the Lease.
“Lease Year” shall have the meaning set forth in Section 2.1
“Liens” shall have the meaning set forth in Section 8.4.
“Mesa Equipment” shall mean the ASF Furnaces and any and all mezzanines located
in the Premises.
“Migratory Release” shall have the meaning set forth in Section 5.3.
“Notices” means all notices, demands, requests or consents that may be or are
required to be given, demanded or requested by either party to the other as
provided in the Lease.
“Occupant” means any sublessee, licensee, concessionaire, franchisee or user of
all or any portion of the Premises under a sublease, license, concession or
franchise or similar agreement approved by Landlord in its sole discretion
(unless otherwise permitted herein), whether with the Tenant or any other
Person.
“OFAC” shall have the meaning set forth in Section 4.5.
“Permitted Use” means, collectively, the uses of the Premises that are permitted
pursuant to Section 4.1.
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, governmental authority or any other
form of entity.
“Premises” shall have the meaning set forth in Section 1.1.
“Private Restrictions” means all recorded covenants, conditions and restrictions
(i) affecting the Land as of October 31, 2013, or (ii) that were put into effect
after October 31, 2013 with Tenant’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
“Property Taxes” means any general real property tax, personal property tax,
government property lease excise tax, improvement tax, assessment, special
assessment, reassessment, in lieu tax, levy, charge, penalty or similar
imposition imposed by any authority having the direct or indirect power to tax,
including but not limited to: (a) any city, county, state or federal entity;
(b) any school, agricultural, lighting, drainage or other improvement or special
assessment district; (c) any governmental agency; or (d) any Person having the
authority to assess the Premises under any of the Private Restrictions.
“Reduced Premises” shall have the meaning set forth in Section 1.1.

A-3



--------------------------------------------------------------------------------

                

“Re-entry Costs” means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs: (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises and storing such property (including
court costs and reasonable attorneys’ fees); (c) reletting, renovating or
altering the Premises; and (d) real estate commissions, advertising expenses and
similar expenses paid or payable in connection with reletting all or any part of
the Premises.
“Remaining Property” shall have the meaning set forth in Section 17.1.
“Reminder Notice” means a written notice from meeting the requirements for
notice set forth in this Lease and reminding a party of a specific consent,
approval or other action to be taken by such party that was not provided, acted
upon or taken by a specified date set forth in this Lease.
“Rent” means, collectively, Base Rent and Additional Rent.
“Rent Payment Address” means the Landlord Notice Address, or such other address
designated by Landlord in writing.
“Rent Tax” means any tax or excise on rent or on other sums or charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however described, which is levied or assessed by
the United States of America, the state in which the Building is located or any
city, municipality or political subdivision thereof, against Landlord in respect
to the Base Rent, Additional Rent or other charges payable under this Lease or
as a result of Landlord’s receipt of such rents or other charges accruing under
this Lease.
“Requesting Entity” shall have the meaning set forth in Section 16.1.
“State” means the State of Arizona.
“Structural Elements” shall have the meaning set forth in Section 7.1.
“Tenant” means the tenant identified in the Lease and such tenant’s permitted
successors and assigns.
“Tenant Group” means, collectively, all of the following Persons: (a) Tenant;
(b) each Occupant; (c) each affiliate of Tenant or any Occupant; and (d) any
other Person claiming by, through or under Tenant or any Occupant.
“Tenant Notice Address” means GTAT Corporation, 243 Daniel Webster Highway,
Merrimack, New Hampshire 03054.
“Tenant Party(ies)” means Tenant and its officers, directors, partners,
shareholders, members employees.
“Tenant’s Agents” means Tenant’s agents, advisors, employees, partners,
shareholders, directors, officers, members, members of the Tenant Group,
invitees and independent contractors.
“Tenant’s Property” means the Mesa Equipment and Tenant’s equipment and other
personal property reasonably required by Tenant in connection with the storing,
selling, and shipping the Mesa Equipment.
“Term” shall have the meaning set forth in Section 1.7.
“Transfer” means to assign, delegate or otherwise transfer this Lease or any
rights or obligations under this Lease, or to sublet the Premises or any part
thereof, or permit the use of the Premises or any part thereof by any persons
other than GTAT or its employees, agent and invitees, whether in conjunction
with a change

A-4



--------------------------------------------------------------------------------

                

in ownership, merger, acquisition, the sale or transfer of all, or substantially
all or any part of, GTAT’s business or assets, or otherwise, voluntarily, by
operation of law, reverse triangular merger or otherwise.
“Updated Disclosure Certificate” shall have the meaning set forth in Section
5.1.
“Utilities” shall have the meaning set forth in Section 6.1.





A-5



--------------------------------------------------------------------------------






EXHIBIT B
PLAN SHOWING DESCRIPTION OF INITIAL PREMISES, PARKING, EGRESS AND INGRESS








[Intentionally Omitted]










--------------------------------------------------------------------------------










EXHIBIT C
LEGAL DESCRIPTION OF LAND


[Intentionally Omitted]


 







--------------------------------------------------------------------------------








EXHIBIT C-1
SITE PLAN OF BUILDING AND LAND
[Intentionally Omitted]












--------------------------------------------------------------------------------






EXHIBIT D
HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE
Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for Landlord to evaluate your proposed uses of the premises (the “Premises”) and
to determine whether to enter into a lease agreement with you as tenant. If a
lease agreement is signed by you and Landlord (the “Lease”), on an annual basis
in accordance with the provisions of Section 5.1 of the Lease, you are to
provide an update to the information initially provided by you in this
certificate. Any questions regarding this certificate should be directed to, and
when completed, the certificate should be delivered to:
Landlord:        

________________________

________________________

________________________

Attention:_______________

Phone: (___) _______


Name of (Prospective) Tenant:     
Mailing Address:     

    
Contact Person, Title and Telephone Number(s):     
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):     

    
Address of (Prospective) Premises:     
Length of (Prospective) initial Term:     

    




1.
GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.
    

    


2.
USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

2.1
Will any Hazardous Materials (as hereinafter defined) be used, generated,
treated, stored or disposed of in, on or about the Premises? Existing tenants
should describe any Hazardous







--------------------------------------------------------------------------------

                

Materials, which continue to be used, generated, treated, stored or disposed of
in, on or about the Premises.
Wastes
Yes ¨
No ¨
Chemical Products
Yes ¨
No ¨
Other
Yes ¨
No ¨

    
If Yes is marked, please explain:     

    

    
2.2
If Yes is marked in Section 2.1, attach a list of any Hazardous Materials to be
used, generated, treated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials to be present on or about the Premises at any given time;
estimated annual throughput; the proposed location(s) and method of storage
(excluding nominal amounts of ordinary household cleaners and janitorial
supplies which are not regulated by any Environmental Laws, as hereinafter
defined); and the proposed location(s) and method(s) of treatment or disposal
for each Hazardous Material, including the estimated frequency, and the proposed
contractors or subcontractors. Existing tenants should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year’s certificate.

3.
STORAGE TANKS AND SUMPS

3.3
Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes ¨
No ¨

    
If yes, please explain:     

    

    


4.
WASTE MANAGEMENT


D-2
        



--------------------------------------------------------------------------------

                

4.4
Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes ¨
No ¨

4.5
Has your company filed a biennial or quarterly reports as a hazardous waste
generator? Existing tenants should describe any new reports filed.

Yes ¨
No ¨

    
If yes, attach a copy of the most recent report filed.


5.
WASTEWATER TREATMENT AND DISCHARGE

5.6
Will your company discharge wastewater or other wastes to:

_____ storm drain?
_____ sewer?
_____ surface water?
_____ no wastewater or other wastes discharged.

    
Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).
        

    
5.7
Will any such wastewater or waste be treated before discharge?

Yes ¨
No ¨

    
If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.
        

    


6.
AIR DISCHARGES

6.8
Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration


D-3
        



--------------------------------------------------------------------------------

                

systems or stacks in use in, on or about the Premises which discharge into the
air and whether such air emissions are being monitored.
Yes ¨
No ¨

    
If yes, please describe:     

    

    
6.9
Do you propose to operate any of the following types of equipment, or any other
equipment requiring an air emissions permit? Existing tenants should specify any
such equipment being operated in, on or about the Premises.

_____ Spray booth(s)
_____ Incinerator(s)
_____ Dip tank(s)
_____ Other (Please describe)
_____ Drying oven(s)
_____ No Equipment Requiring Air Permits

    
If yes, please describe:     

    

    
6.10
Please describe (and submit copies of with this Hazardous Materials Disclosure
Certificate) any reports you have filed in the past thirty-six months with any
governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations.

7.
HAZARDOUS MATERIALS DISCLOSURES

7.11
Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes ¨
No ¨

    
If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

D-4
        



--------------------------------------------------------------------------------

                



8.
ENFORCEMENT ACTIONS AND COMPLAINTS

8.12
With respect to Hazardous Materials or Environmental Laws, has your company ever
been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations? Existing
tenants should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.

Yes ¨
No ¨

    
If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Article 5 of the Lease.
        

    

    
8.13
Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes ¨
No ¨

    
If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Article 5 of the
Lease.
        

    

    
8.14
Have there been any problems or complaints from adjacent tenants, owners or
other neighbors at your company’s current facility with regard to environmental
or health and safety concerns? Existing tenants should indicate whether or not
there have been any such problems or complaints from adjacent tenants, owners or
other neighbors at, about or near the Premises and the current status of any
such problems or complaints.

Yes ¨
No ¨


D-5
        



--------------------------------------------------------------------------------

                

    
If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.
        

    

    


9.
PERMITS AND LICENSES

9.15
Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Materials permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

As used herein, “Hazardous Materials” shall mean and include any substance that
is or contains (a) any “hazardous substance” as now or hereafter defined in
§ 101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or any
regulations promulgated under CERCLA; (b) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act, as amended
(“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under RCRA;
(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste (i) the presence of which on or about the Premises
(A) requires reporting, investigation or remediation under any Environmental
Laws (as hereinafter defined), (B) causes or threatens to cause a nuisance on
the Premises or any adjacent property or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property, or
(C) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (ii) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws; and “Environmental Laws” shall
mean and include (a) CERCLA, RCRA and TSCA; and (b) any other federal, state or
local laws, ordinances, statutes, codes, rules, regulations, orders or decrees
now or hereinafter in effect relating to (i) pollution, (ii) the protection or
regulation of human health, natural resources or the environment, (iii) the
treatment, storage or disposal of Hazardous Materials, or (iv) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.


The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Materials
Disclosure Certificate will be updated from time to time in accordance with
Section 5.1 of the Lease. The undersigned further acknowledges and agrees that
Landlord and its partners, lenders and representatives may, and will, rely upon
the statements, representations, warranties, and certifications made herein and
the truthfulness thereof in entering into the Lease Agreement and the
continuance thereof throughout the term, and any renewals thereof, of the Lease
Agreement. I [print name] _______________, acting with full authority to bind
the (proposed) Tenant and

D-6
        



--------------------------------------------------------------------------------

                

on behalf of the (proposed) Tenant, certify, represent and warrant that the
information contained in this certificate is true and correct.
(PROSPECTIVE) TENANT:
By:
Title:
Date:




D-7
        



--------------------------------------------------------------------------------








Exhibit E






Not Used.






--------------------------------------------------------------------------------








EXHIBIT F-1


Minimum Tenant Insurance Requirements


1.    Tenant shall obtain and maintain in full force and effect, at its own cost
and expense, during the term of the Lease and after termination as may be
specified below, the following minimum types and limits of insurance and any
other insurance required by law, regulation or orders in the State. Such
insurance shall be maintained with reputable and solvent insurance companies
having, where available, an A.M. Best’s insurance rating of A-VII or better or a
comparable financial rating from a reputable rating bureau, and lawfully
authorized to do business in the State, and will comply with all those
requirements as stated herein. In no way do these minimum insurance requirements
limit the liability assumed elsewhere in this Lease, including but not limited
to Tenant’s defense and indemnity obligations.
2.    Minimum Insurance Requirements.
(i)
Commercial General Liability insurance, including coverage for bodily injury,
property damage, personal and advertising injury, products liability, completed
operations liability, premises and operations liability (including explosion,
collapse, and underground hazard) and contractual liability and including
severability of interests provisions. Such insurance must have limits of not
less than $1,000,000 per occurrence and $2,000,000 in the annual aggregate. Such
insurance must include Landlord Parties as additional insureds for liabilities
falling within Tenant’s indemnity obligations pursuant to the Lease.

(ii)
Workers’ Compensation insurance with statutory limits, as required by any state,
territory, province or nation having jurisdiction over Tenant’s employees, and
Employer’s Liability insurance with limits not less than $1,000,000.

(iii)
Automobile Liability insurance covering any owned, non-owned or hired vehicles
used by Tenant in connection with the Premises, in compliance with all statutory
requirements and with limits of not less than $1,000,000 for bodily injury and
property damage.

(vi)
Umbrella/Excess Liability insurance, on a follow form basis, providing coverage
excess of the Commercial General Liability, Employer’s Liability and Automobile
Liability insurance, with limits of not less than $20,000,000 per occurrence and
in the annual aggregate. Such insurance must include Landlord Parties as
additional insureds for liabilities falling within Tenant’s indemnity
obligations pursuant to the Lease.

(v)
Crime/Employee Dishonesty/Fidelity insurance covering the dishonest acts of
Tenant’s employees and agents, acting alone or in collusion with others, and
including third party coverage, with Landlord, its subsidiaries and affiliates
included as a loss payees, with limits of not less than $1,000,000.

(vi)
Property Insurance providing coverage on a full replacement cost basis on all
property owned by Tenant or for which Tenant is legally liable, or which is
installed by or on behalf of Tenant, and which is located within the Premises,
including, without limitation, fittings, installations, alterations, additions,
partitions, fixtures, Mesa Equipment and anything in the nature of a leasehold
improvement with respect to all risks of physical loss. Landlord, its
subsidiaries and affiliates shall be included on such coverage as loss payees,
as their interests may appear.

3.    All insurance to be provided by Tenant shall be designated as primary to
and non-contributory with any and all insurance maintained by or otherwise
afforded to Landlord Parties. Except to the extent prohibited by law, and except
with respect to Tenant’s crime/employee dishonesty/fidelity and property
insurance, Tenant shall require its insurers to waive all rights of recovery
from or subrogation against Landlord Parties and their respective insurers, but
only to the extent of liabilities falling within Tenant’s indemnity obligations
pursuant






--------------------------------------------------------------------------------

                

to the terms of this Lease. Tenant, by endorsement or otherwise, shall ensure
that its property insurance policy contains a waiver of subrogation against
Landlord in accordance with the terms of Section 10.3 of this Lease.
4.    At the time this Lease is executed, or within a reasonable time
thereafter, and within a reasonable time after coverage is renewed or replaced,
Tenant will deliver to Landlord evidence that the foregoing coverages required
from Tenant are in place, at the Landlord Notice Address.
Landlord’s receipt or acceptance of evidence of coverage that does not comply
with these requirements, or Tenant’s failure to provide evidence of coverage,
shall not constitute a waiver or modification of the insurance requirements as
set forth herein. In the event of cancellation of coverage, Tenant shall
promptly replace coverage so that no lapse in insurance occurs. All deductibles
and self-insured retentions are to be paid by Tenant, except as otherwise
specifically provided in this Lease.



F-2


        
WEIL:\95199184\2\15096.0129

--------------------------------------------------------------------------------








EXHIBIT F-2


Landlord Insurance Requirements




1.    Landlord shall obtain and maintain in full force and effect, at its own
cost and expense, during the term of the Lease, the following minimum types and
limits of insurance and any other insurance required by law, regulation or
orders in the State. Such insurance shall be maintained with reputable and
solvent insurance companies having, where available, an A.M. Best’s insurance
rating of A-VII or better or a comparable financial rating from a reputable
rating bureau, and lawfully authorized to do business in the State, and will
comply with all those requirements as stated herein; provided, however, that
nothing contained herein shall prohibit Landlord from providing any or all of
the insurance on a self-insured basis. In no way do these minimum insurance
requirements limit the liability assumed elsewhere in this Lease, including but
not limited to Landlord’s defense and indemnity obligations.
2.    Minimum Insurance Requirements.
(i)
Commercial General Liability insurance, including coverage for bodily injury,
property damage, personal and advertising injury, and contractual liability and
including severability of interests provisions. Such insurance must have limits
of not less than $1,000,000 per occurrence and $2,000,000 in the annual
aggregate.

(ii)
Workers’ Compensation insurance with statutory limits, as required by any state,
territory, province or nation having jurisdiction over Landlord’s employees, and
Employer’s Liability insurance with limits not less than $1,000,000.

(iii)
Automobile Liability insurance covering any owned, non-owned or hired vehicles
used by Landlord in connection with the Premises, in compliance with all
statutory requirements and with limits of not less than $1,000,000 for bodily
injury and property damage.

(iv)
Property Insurance providing coverage on a full replacement cost basis on the
Building and the machinery, boilers and equipment contained within the Building
(but excluding the property that Tenant is required to insure pursuant to
Exhibit F-1), on an extended perils basis, including fire, lighting, vandalism,
and malicious mischief.

(v)
Such other insurance as Landlord deems reasonable and appropriate given the
intended use of the Premises and its location.



Landlord, by endorsement or otherwise, shall ensure that its property insurance
policy contains a waiver of subrogation against Tenant in accordance with the
terms of Section 10.3 of this Lease.








